


Exhibit 10.32

 

    

EXECUTION COPY

 

$800,000,000

REVOLVING LOAN AND FINANCIAL LETTER OF CREDIT FACILITY AGREEMENT

 

among

 

FLUOR CORPORATION,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and an Issuing Lender,

 

BNP PARIBAS,

as Co-Syndication Agent and an Issuing Lender

 

CITIBANK, N.A., and

INTESA SANPAOLO S.P.A.

as Co-Syndication Agents,

 

ING BANK N.V., DUBLIN BRANCH,

WELLS FARGO BANK, N.A., and

LLOYDS TSB

as Co-Documentation Agents,

 

and

 

THE LENDERS PARTY HERETO

 

December 14, 2010

 

BNP PARIBAS SECURITIES CORP.,

as Sole Bookrunner

 

BNP PARIBAS SECURITIES CORP. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,

as Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

1

 

 

 

 

SECTION 1.01.

 

Definitions

1

SECTION 1.02.

 

Other Definitional Provisions

12

 

 

 

 

ARTICLE II REVOLVING ADVANCES AND LETTERS OF CREDIT

12

 

 

 

 

SECTION 2.01.

 

Revolving Advances

12

SECTION 2.02.

 

Making the Revolving Advances

12

SECTION 2.03.

 

Repayment of Revolving Advances

13

SECTION 2.04.

 

Optional Prepayments of Revolving Advances; Voluntary Termination or Reduction
of Commitments

13

SECTION 2.05.

 

Interest on Revolving Advances

14

SECTION 2.06.

 

Conversion and Continuation of Revolving Advances

17

SECTION 2.07.

 

Issuance of Letters of Credit

17

SECTION 2.08.

 

Participations in Letters of Credit

18

SECTION 2.09.

 

Reimbursement in Respect of Letters of Credit

19

SECTION 2.10.

 

Disbursement Procedures for Letters of Credit; Reporting

20

SECTION 2.11.

 

Interest on LC Disbursements and Reimbursement of Other Amounts

21

SECTION 2.12.

 

Cash Collateralization

21

SECTION 2.13.

 

Obligations

23

SECTION 2.14.

 

General Provisions as to Payments

23

SECTION 2.15.

 

Computation of Interest and Fees

24

SECTION 2.16.

 

Taxes; Net Payments

25

SECTION 2.17.

 

Increased Costs

26

SECTION 2.18.

 

Illegality

27

SECTION 2.19.

 

Fees

28

SECTION 2.20.

 

Evidence of Debt

29

SECTION 2.21.

 

Use of Proceeds

29

SECTION 2.22.

 

Defaulting Lenders

29

SECTION 2.23.

 

Replacement of Lenders

30

 

 

 

 

ARTICLE III CONDITIONS PRECEDENT

31

 

 

 

 

SECTION 3.01.

 

Closing Date

31

SECTION 3.02.

 

Conditions to All Revolving Advances and Letters of Credit

32

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

32

 

 

 

 

SECTION 4.01.

 

Corporate Existence and Power

33

SECTION 4.02.

 

Corporate and Governmental Authorization; Contravention

33

SECTION 4.03.

 

Binding Effect

33

SECTION 4.04.

 

Financial Information

33

SECTION 4.05.

 

Litigation

33

SECTION 4.06.

 

Compliance with ERISA

33

SECTION 4.07.

 

Taxes

34

SECTION 4.08.

 

Material Subsidiaries

34

SECTION 4.09.

 

Not an Investment Company

34

 

i

--------------------------------------------------------------------------------


 

SECTION 4.10.

 

Business of the Borrower; Use of Proceeds

34

SECTION 4.11.

 

No Misleading Statements

34

SECTION 4.12.

 

Environmental Matters

34

SECTION 4.13.

 

No Default

35

 

 

 

 

ARTICLE V COVENANTS

35

 

 

 

 

SECTION 5.01.

 

Information

35

SECTION 5.02.

 

Payment of Obligations

37

SECTION 5.03.

 

Maintenance of Property; Insurance

37

SECTION 5.04.

 

Conduct of Business and Maintenance of Existence

37

SECTION 5.05.

 

Compliance with Laws

38

SECTION 5.06.

 

Keeping of Records; Inspection of Property, Books and Records

38

SECTION 5.07.

 

Debt

38

SECTION 5.08.

 

Negative Pledge

38

SECTION 5.09.

 

Consolidations, Mergers and Sales of Assets

39

SECTION 5.10.

 

Payment of Taxes, Etc.

39

SECTION 5.11.

 

Pari-passu Obligations

40

SECTION 5.12.

 

Further Assurances

40

 

 

 

 

ARTICLE VI DEFAULTS

40

 

 

 

 

SECTION 6.01.

 

Events of Default

40

SECTION 6.02.

 

Remedies

42

 

 

 

 

ARTICLE VII THE ADMINISTRATIVE AGENT

43

 

 

 

 

SECTION 7.01.

 

Appointment and Authorization

43

SECTION 7.02.

 

Rights as a Lender

43

SECTION 7.03.

 

Reliance by Administrative Agent

43

SECTION 7.04.

 

Delegation of Duties

43

SECTION 7.05.

 

Exculpatory Provisions

44

SECTION 7.06.

 

Indemnification

44

SECTION 7.07.

 

Non-Reliance on Administrative Agent and Other Lenders

45

SECTION 7.08.

 

Resignation of Administrative Agent

45

SECTION 7.09.

 

Agent With Respect to Cash Collateral Accounts

46

SECTION 7.10.

 

No Other Duties, etc.

46

 

 

 

 

ARTICLE VIII MISCELLANEOUS

46

 

 

 

 

SECTION 8.01.

 

Notices

46

SECTION 8.02.

 

No Waivers

47

SECTION 8.03.

 

Expenses; Taxes; Indemnification

47

SECTION 8.04.

 

Sharing of Set-Offs

48

SECTION 8.05.

 

Amendments and Waivers

49

SECTION 8.06.

 

Successors and Assigns

50

SECTION 8.07.

 

Collateral

51

SECTION 8.08.

 

Governing Law

51

SECTION 8.09.

 

Counterparts; Effectiveness

52

SECTION 8.10.

 

Confidentiality

52

SECTION 8.11.

 

Captions

52

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.12.

 

Severability

52

SECTION 8.13.

 

Integration

53

SECTION 8.14.

 

Consent To Jurisdiction; Waiver Of Venue

53

SECTION 8.15.

 

Service of Process

53

SECTION 8.16.

 

No Advisory or Fiduciary Responsibility

54

SECTION 8.17.

 

WAIVER OF TRIAL BY JURY

54

SECTION 8.18.

 

Interest Rate Limitation

55

SECTION 8.19.

 

Judgment Currency

55

SECTION 8.20.

 

USA Patriot Act

55

 

 

LIST OF EXHIBITS AND SCHEDULES

 

 

 

EXHIBIT A

FORM OF OPINION OF COUNSEL FOR THE BORROWER

 

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

EXHIBIT C

FORM OF CERTIFICATE OF ASSISTANT SECRETARY TO THE BORROWER

 

EXHIBIT D

FORM OF NOTICE OF REVOLVING BORROWING

 

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

EXHIBIT F

FORM OF REVOLVING NOTE

 

 

 

 

SCHEDULE 1.01(a)

COMMITMENTS AND APPLICABLE PERCENTAGES

 

SCHEDULE 1.01(b)

EXISTING LETTERS OF CREDIT

 

SCHEDULE 5.08

EXISTING LIENS

 

 

iii

--------------------------------------------------------------------------------


 

REVOLVING LOAN AND FINANCIAL LETTER OF CREDIT FACILITY AGREEMENT

 

REVOLVING LOAN AND FINANCIAL LETTER OF CREDIT FACILITY AGREEMENT (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”) dated as of December 14, 2010 among FLUOR CORPORATION, a
Delaware corporation (the “Borrower”), the LENDERS party hereto from time to
time, BANK OF AMERICA, N.A., as Administrative Agent and an Issuing Lender and
BNP PARIBAS, as an Issuing Lender.

 

The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.          Definitions.

 

The following terms, as used herein, have the following meanings:

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
as the Administrative Agent shall specify in writing to the Credit Parties.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. The term “control” (including the terms “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to vote
50% or more of the securities having ordinary voting power for the election of
directors of such Person or to direct or cause the direction of the management
and policies of such Person, whether through ownership of voting securities or
by contract or otherwise.

 

“Aggregate Commitments” means the Commitments of all the Lenders, which as of
the Closing Date is $800,000,000, as such amount may be reduced from time to
time pursuant to the terms and conditions hereof.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the Commitment of each
Lender to make Revolving Advances and the obligation of the Issuing Lenders to
issue Letters of Credit have been terminated pursuant to Section 6.02 or if the
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 1.01(a) or in the Assignment and Assumption Agreement pursuant to which
such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following rates per annum, based
upon the Ratings as set forth below:

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

Applicable Rate for Revolving
Advances,

Pricing
Level

 

Ratings
S&P/Moody’s

 

Applicable Rate
for Commitment
Fees

 

Applicable Rate
for Letters of
Credit

 

Eurodollar Rate
Revolving
Advances

 

Base Rate
Revolving
Advances

1

 

A/A2 or better

 

10.0 basis points

 

87.5 basis points

 

87.5 basis points

 

0 basis points

2

 

A-/A3

 

12.5 basis points

 

100.0 basis points

 

100.0 basis points

 

0 basis points

3

 

BBB+/Baa1

 

20.0 basis points

 

150.0 basis points

 

150.0 basis points

 

50.0 basis points

4

 

BBB/Baa2 or worse

 

25.0 basis points

 

200.0 basis points

 

200.0 basis points

 

100.0 basis points

 

“Ratings” means the ratings of the non-credit-enhanced, senior unsecured
long-term debt of the Borrower as set forth by S&P and Moody’s;  provided that
if no such rating is available, “Ratings” shall mean the Borrower’s issuer
rating from Moody’s and the Borrower’s corporate credit rating from S&P; 
provided further that (a) if the respective Ratings issued by the foregoing
rating agencies differ by one level, then the Pricing Level for the higher of
such Ratings shall apply (with the Rating for Pricing Level 1 being the highest
and the Rating for Pricing Level 4 being the lowest); (b) if there is a split in
Ratings of more than one level, then the Pricing Level that is one level higher
than the Pricing Level of the lower Rating shall apply; (c) if the Borrower has
only one Rating, the Pricing Level for that Rating shall apply; and (d) if the
Borrower does not have any Rating, Pricing Level 4 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Ratings
specified in the certificate delivered pursuant to Section 3.01(a)(iv). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Ratings shall be effective, in the case of an upgrade or
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

“Application” means a letter of credit application in the standard form thereof
required by the applicable Issuing Lender and acceptable to the Borrower for the
issuance of letters of credit generally.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 8.06(b)), and accepted by the
Administrative Agent, substantially in the form of Exhibit B attached hereto or
any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04(c), and (c) the date of
termination of the commitment of each Lender to make Revolving Advances and of
the obligation of the Issuing Lenders to issue Letters of Credit pursuant to
Section 6.02.

 

2

--------------------------------------------------------------------------------


 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of:

 

(a)           the prime commercial lending rate of interest established by Bank
of America from time to time as its prime rate;

 

(b)           the sum of one-half of one-percent (1/2%) plus the Federal Funds
Rate for such day; or

 

(c)           the Eurodollar Rate for an Interest Period of one month beginning
on such day (or if such day is not a Business Day, on the immediately preceding
Business Day) plus one- percent (1%) per annum.

 

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Revolving Advance” means a Revolving Advance that bears interest as
provided in Section 2.05(a).

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the States of California, Texas or New York are authorized
or required by law, regulation or executive order to close; provided, however,
that when used in connection with a Eurodollar Rate Revolving Advance, the term
“Business Day” does not include any day on which banks are not open for dealings
in Dollar deposits in the London interbank market.

 

“Closing Date” means December 14, 2010.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Co-Documentation Agents” means each of ING Bank N.V., Dublin Branch, Wells
Fargo Bank, N.A., and Lloyds TSB, as Co-Documentation Agents, in their
capacities as co-documentation agents, and their respective successors in such
capacities.

 

“Co-Syndication Agents” means each of BNP Paribas, Citibank, N.A., and Intesa
Sanpaolo S.p.A., as Co-Syndication Agents, in their capacities as co-syndication
agents, and their respective successors in such capacities.

 

“Commitment” means, at any time, for any Lender, the amount set forth opposite
such Lender’s name on Schedule 1.01(a) hereto under the heading “Commitment” or
in the Assignment and Assumption Agreement pursuant to which such Lender becomes
a party hereto, as such amount may be adjusted from time to time pursuant to the
terms and conditions hereof.

 

“Commitment Fee” has the meaning specified in Section 2.19(a).

 

“Computation Date” has the meaning specified in Section 2.12(b).

 

3

--------------------------------------------------------------------------------

 

“Consolidated Debt” means, at any date, the total Debt of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date;
provided, that Consolidated Debt of the Borrower and its Consolidated
Subsidiaries shall exclude Debt of variable interest entities which is
identified (as required by and referenced in FASB Interpretation No. 46,
Consolidation of Variable Interest Entities (January 2003), as may be modified
or supplemented) by separate line item in the balance sheet of the Borrower and
its Consolidated Subsidiaries as non-recourse to the Borrower and its
Subsidiaries.

 

“Consolidated Subsidiary” means any Subsidiary or other entity the accounts of
which, at any date, would be, in accordance with GAAP, consolidated with those
of the Borrower in its consolidated financial statements as of such date.

 

“Consolidated Tangible Net Worth” means, at any date, the consolidated
stockholders’ equity of the Borrower and its Consolidated Subsidiaries less
their consolidated Intangible Assets, all determined as of such date in
accordance with GAAP.  For purposes of this definition “Intangible Assets” means
the amount (to the extent reflected in determining such consolidated
stockholders’ equity) of (i) all write-ups (other than write-ups resulting from
foreign currency translations and write-ups of assets of a going concern
business made within twelve months after the acquisition of such business) in
the book value of any asset owned by the Borrower or a Consolidated Subsidiary,
and (ii) all unamortized debt discount and expense, unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
organization or developmental expenses and other intangible items.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

 

“Credit Party” means each of the Administrative Agent, each Issuing Lender, each
Lender and their respective successors and assigns, and “Credit Parties” means
all such Persons, collectively.

 

“Debt” of any Person means, at any date, without duplication, (i) all
indebtedness of such Person for borrowed money which would be classified as a
liability of such Person in accordance with GAAP on such Person’s balance
sheets, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments (except for notes relating to self insurance
programs of such Person and/or its Subsidiaries which are not classified as
current liabilities of such Person or any of its Subsidiaries) which would be
classified as a liability of such Person in accordance with GAAP on such
Person’s balance sheets, (iii) all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business and foreign exchange transactions,
(iv) all obligations of such Person as lessee under capital leases, (v) all
obligations of such Person to purchase securities (or other property) which
arise out of or in connection with the sale of the same or substantially similar
securities or property, which obligations or any portion thereof may, in
accordance with their terms, become due on or before the Maturity Date, (vi) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts actually paid under a letter of credit, a bankers
acceptance or similar instrument, (vii) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
(viii) all Debt of others Debt Guaranteed by such Person, and (ix) all payment
obligations of such Person under any interest rate protection agreement
(including, without limitation, any interest rate swaps, caps, floors, collars
and similar agreements). Notwithstanding anything to the contrary contained
herein, “Debt” of the Borrower and its Consolidated Subsidiaries shall exclude
Debt of variable interest entities which is identified (as required by and
referenced in FASB Interpretation No. 46, Consolidation of Variable Interest
Entities (January 2003), as may be modified or supplemented) by separate line
item in the

 

4

--------------------------------------------------------------------------------


 

balance sheet of the Borrower and its Consolidated Subsidiaries as non-recourse
to the Borrower and its Subsidiaries.

 

“Debt Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Debt Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term “Debt
Guarantee” used as a verb has a corresponding meaning.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in any Letter of Credit within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the applicable Issuing Lender or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and/or to fund participations in the then outstanding Letters
of Credit, (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

 

“Dollar Equivalent” means, at any time for the determination thereof, the amount
of Dollars which could be purchased with the amount of the relevant Foreign
Currency by the Administrative Agent or the applicable Issuing Lender, as the
case may be, (in accordance with normal banking procedures) at the spot exchange
rate therefor at about 12:00 noon (San Francisco time) on such date of
determination.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment, or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation,

 

5

--------------------------------------------------------------------------------


 

ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes or
the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Escalating LC” means each Letter of Credit that, by its terms or the terms of
the Application related thereto, provides for one or more increases in the
stated amount thereof.

 

“euro” means the single currency of participating member states of the European
Union.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the FRB,
as in effect from time to time.

 

“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to any Eurodollar Rate Revolving Advances for any Interest Period therefor, an
interest rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) equal to the rate per annum obtained by dividing (i) (a) the rate per annum
determined by the Administrative Agent by reference to the British Bankers’
Association Interest Settlement Rates for deposits (for delivery on the first
day of such period) with a term equivalent to such period in Dollars, determined
as of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date (as published by Reuters or any successor thereto or any
other service selected by Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates), or (b) in the event the rate referenced in the
preceding clause (a) is not available, the rate per annum equal to the offered
quotation rate to first class banks in the London interbank market by Bank of
America for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Revolving Advance of the Administrative Agent, in its capacity as a
Lender, for which the Eurodollar Rate is then being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England time)
on such Interest Rate Determination Date, by (ii) a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage for such Interest Period.

 

“Eurodollar Rate Revolving Advance” has the meaning specified in
Section 2.05(b).

 

“Eurodollar Rate Reserve Percentage” means, with respect to any Interest Period
for any Eurodollar Rate Revolving Advance, the reserve percentage applicable on
the Interest Rate Determination Date under regulations issued from time to time
by the FRB (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

 

“Event of Default” has the meaning specified in Section 6.01.

 

“Excess” has the meaning specified in Section 2.12(b).

 

“Exchange Equivalent” means, at any time for the determination thereof, with
respect to any amount (the “Original Amount”) of Dollars, the amount of any
relevant Foreign Currency which would be required to buy the Original Amount of
Dollars by the Administrative Agent (in accordance with

 

6

--------------------------------------------------------------------------------


 

normal banking procedures) at the spot exchange rate therefor at about 12:00
noon (San Francisco time) on such date of determination.

 

“Existing Letters of Credit” means the letters of credit described by letter of
credit number, face amount, name of beneficiary and date of expiry on Schedule
1.01(b) attached hereto.

 

“Expiration Date” has the meaning specified in Section 2.07(b).

 

“Federal Funds Rate” means, for any day (the “accrual date”), the rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on the
accrual date, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (i) if the accrual date is
not a Business Day, the Federal Funds Rate for the accrual date shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for the accrual date
shall be the average rate quoted to Bank of America on the accrual date (or next
preceding Business Day) on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means, collectively (i) that certain letter agreement among BNP
Paribas, BNP Paribas Securities Corp. and the Borrower dated as of November 9,
2010, (ii) that certain letter agreement among BNP Paribas, BNP Paribas
Securities Corp., Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and the Borrower dated as of November 9, 2010, and (iii) that
certain letter agreement among Bank of America, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and the Borrower dated as of November 9, 2010, in
each case, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Foreign Currency” means Pounds Sterling, euro, Japanese Yen, Australian Dollar,
New Zealand Dollar, Mexican Peso, Canadian Dollar, Singapore Dollar and/or any
other currency acceptable to the applicable Issuing Lender, as the context
requires.

 

“Foreign Lender” has the meaning specified in Section 2.16(b). “FRB” means the
Board of Governors of the Federal Reserve System of the United States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 4.04(a) as of and for the fiscal year ended December 31, 2009.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator.

 

“Industry Standards” has the meaning specified in Section 5.03(b).

 

“Information” has the meaning specified in Section 8.10.

 

“Interest Period” has the meaning specified in Section 2.05(b).

 

7

--------------------------------------------------------------------------------


 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Interest Type” refers to the distinction between Revolving Advances bearing
interest at the Base Rate and Revolving Advances bearing interest at the
Eurodollar Rate.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender” means Bank of America and BNP Paribas in their respective
capacities as issuers of Letters of Credit hereunder, and their respective
successors and, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and at the request of the Borrower, any
other Lender (and its successors) that agrees to be an Issuing Lender hereunder,
in its capacity as issuer of one or more Letters of Credit hereunder, and the
term “Issuing Lenders” means all such Persons, collectively.

 

“Joint Lead Arrangers” means each of BNP Paribas Securities Corp. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as joint lead
arrangers, and their respective successors in such capacities.

 

“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means at any time, the sum of (i) the aggregate undrawn amount of
all Letters of Credit at such time (provided that, with respect to any
Escalating LC, such aggregate undrawn amount shall equal the maximum amount
(after giving effect to all possible increases) available to be drawn under such
Escalating LC) plus (ii) the aggregate amount of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Borrower at such time.  The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” means each Person listed on Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption
Agreement (other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption Agreement) and their successors and assigns.

 

“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof, or such office as may be set forth as a
Lending Office of a Lender in any Assignment and Assumption Agreement accepted
by the Administrative Agent pursuant to Section 8.06(b), or such other office as
such Lender may hereafter designate as its Lending Office by notice to the
Borrower and the Administrative Agent.

 

“Letter of Credit” means (a) a financial standby letter of credit denominated in
Dollars or in a Foreign Currency issued pursuant to this Agreement, which letter
of credit is in a form reasonably acceptable to the applicable Issuing Lender,
and (b) any Existing Letter of Credit, in each case as such letter of credit may
be amended, modified, extended, renewed or replaced from time to time, in each
case in accordance with this Agreement.

 

“Letter of Credit Fee” has the meaning specified in Section 2.19(b).

 

8

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

 

“Loan Documents” means this Agreement, each Application, each Letter of Credit,
each Revolving Note, the Fee Letters, any security or collateral documents to be
delivered thereunder and any other documents or certificates to be delivered
thereunder or in connection therewith and all amendments thereto and
substitutions and replacements therefor and modifications thereof.

 

“Material Adverse Change” means any material and adverse change in the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Consolidated Subsidiaries (taken
as a whole) since December 31, 2009 which could reasonably be expected to
materially and adversely affect the ability of the Borrower to perform its
obligations under the Loan Documents at any time up to and including the
Maturity Date.

 

“Material Plan” has the meaning specified in Section 6.01(i).

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the SEC.

 

“Maturity Date” means that date which is three (3) years after the Closing Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 8.18.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit E attached hereto.

 

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit D attached hereto.

 

“Obligations” means the collective reference to all obligations and liabilities
of the Borrower to the Credit Parties (including, without limitation, the
reimbursement obligations payable hereunder and all other obligations and
liabilities of the Borrower in respect of any Letter of Credit and any Revolving
Advance and interest thereon as provided for herein, and interest accruing at
the then applicable rate provided in this Agreement after the maturity of such
obligations and liabilities and interest accruing at the then applicable rate
provided in this Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent, the Sole Bookrunner, the Joint Lead Arrangers, the Issuing
Lenders or the Lenders that are required to be paid by the Borrower pursuant to
the terms of this Agreement or any other Loan Document).

 

9

--------------------------------------------------------------------------------


 

“Patriot Act” has the meaning specified in Section 8.20.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Cover” means the provision of cover by arranging for the issuance of
one or more standby letters of credit issued by a bank (excluding the Lenders)
located in New York and otherwise on terms and conditions, in each case
satisfactory to the Administrative Agent and the Issuing Lenders.

 

“Permitted Investments” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing no more than one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing no more than one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing no more
than one year after such date or overnight bank deposits, in each case issued,
accepted by or of any Lender, or any commercial bank organized under the laws of
the United States of America or any state thereof or the District of Columbia
that (a) is at least “adequately capitalized” (as defined in the regulations of
its primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000; and (v) shares of any money
market mutual fund that (a) has its assets invested primarily and continuously
in the types of investments referred to in clauses (i) and (iv) above, and
(b) has net assets of not less than $500,000,000.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Borrower or any Subsidiary for
employees of the Borrower or any Subsidiary or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which the Borrower or any Subsidiary is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

 

“Ratings” has the meaning specified in the definition of “Applicable Rate.”

 

“Regulation U” means Regulation U of the FRB, as in effect from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having more than 50% of the
Aggregate Commitments or, if the commitment of each Lender to make Revolving
Advances and the obligation of the Issuing Lenders to issue Letters of Credit
hereunder have been terminated pursuant to Section 6.02, Lenders holding in the
aggregate more than 50% of the aggregate outstanding amount of all Revolving

 

10

--------------------------------------------------------------------------------


 

Advances and all LC Exposure (with the aggregate amount of each Lender’s risk
participation in LC Exposure being deemed “held” by such Lender for purposes of
this definition).

 

“Revolving Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Interest Type and, in the case of Eurodollar Rate Revolving
Advances, having the same Interest Period, made by the Lenders pursuant to
Section 2.01.

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Advances made by such Lender, substantially in the
form of Exhibit F attached hereto.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Sole Bookrunner” means BNP Paribas Securities Corp., in its capacity as sole
bookrunner, and its successors in such capacity.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Taxes” has the meaning specified in Section 2.16(a). “UCC” means the Uniform
Commercial Code as in effect from time to time under the laws of the State of
New York.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.

 

“Unused Commitment” means, with respect to any Lender at any time, (a) such
Lender’s Commitment at such time, minus (b) the sum of (i) the aggregate
principal amount of all Revolving Advances of such Lender outstanding at such
time, plus (ii) such Lender’s LC Exposure outstanding at such time.

 

“Utilization” means, on any date, the sum of (i) the aggregate principal amount
of all Revolving Advances outstanding at such time, plus (ii) the total LC
Exposure outstanding at such time.

 

11

--------------------------------------------------------------------------------


 

SECTION 1.02.          Other Definitional Provisions.

 

(a)        All terms defined in this Agreement shall have the meanings given
such terms herein when used in the Loan Documents or any certificate, opinion or
other document made or delivered pursuant hereto or thereto, unless otherwise
defined therein.

 

(b)        As used in the Loan Documents and in any certificate, opinion or
other document made or delivered pursuant hereto or thereto, accounting terms
not defined in Section 1.01, and accounting terms partly defined in
Section 1.01, to the extent not defined, shall have the respective meanings
given to them under GAAP.

 

(c)        The words “hereof”, “herein”, “hereto” and “hereunder” and similar
words when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, schedule and
exhibit references contained herein shall refer to Sections hereof or schedules
or exhibits hereto unless otherwise expressly provided herein.

 

(d)        The word “or” shall not be exclusive; “may not” is prohibitive and
not permissive.

 

(e)        Unless the context otherwise requires, words in the singular number
include the plural, and words in the plural include the singular.

 

(f)         Unless specifically provided in a Loan Document to the contrary,
references to time shall refer to San Francisco time.

 

ARTICLE II

 

REVOLVING ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01.          Revolving Advances.

 

(a)        Subject to the terms and conditions set forth herein, each Lender
severally agrees to make advances in Dollars (each a “Revolving Advance”) to the
Borrower from time to time on any Business Day during the Availability Period,
in an amount for each such Revolving Advance not to exceed such Lender’s Unused
Commitment on such Business Day; provided that at no time shall the aggregate
outstanding principal amount of the Revolving Advances of all of the Lenders
plus the aggregate LC Exposure (or the Dollar Equivalent thereof (calculated as
of the date of the requested Revolving Advance and any other applicable date of
determination)) of all of the Lenders exceed the Aggregate Commitments.

 

(b)        Each Revolving Borrowing shall be in an aggregate amount of
$3,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Revolving Advances made by the Lenders ratably according to their
respective Commitments.  Within the foregoing limits, the Borrower may borrow
under this Section 2.01, prepay pursuant to Section 2.04 and reborrow under this
Section 2.01.

 

SECTION 2.02.          Making the Revolving Advances.

 

(a)        Each Revolving Advance.  Each Revolving Borrowing shall be made in
Dollars on notice received by the Administrative Agent from the Borrower
(pursuant to a Notice of Revolving Borrowing) not later than 10:00 a.m. (San
Francisco time): (i) on the Business Day prior to the date of such Revolving
Borrowing if such Revolving Borrowing consists of Base Rate Revolving Advances,
and (ii) on the third Business Day prior to the date of such Revolving Borrowing
if such Revolving Borrowing

 

12

--------------------------------------------------------------------------------


 

consists of Eurodollar Rate Revolving Advances. Each such Notice of Revolving
Borrowing shall be irrevocable upon receipt by the Administrative Agent.

 

(b)        Revolving Advances by Lenders.  If the Administrative Agent receives
a Notice of Revolving Borrowing, the Administrative Agent shall promptly (and in
any event not later than 1:00 p.m. (San Francisco time) on the Business Day
prior to the date of such Revolving Borrowing or, if such Revolving Borrowing
consists of Eurodollar Rate Revolving Advances, the third Business Day prior to
the date of such Revolving Borrowing) give each Lender notice of such Notice of
Revolving Borrowing.  Each Lender shall, before 11:30 a.m. (San Francisco time)
on the date of such Revolving Borrowing in the case of any Revolving Borrowing
to be made on such date, make available for the account of its Lending Office to
the Administrative Agent such Lender’s ratable portion of such Revolving
Borrowing by depositing immediately available funds in Dollars in the
Administrative Agent’s Account.  Unless the Administrative Agent shall have
received written notice from a Lender prior to the date of any Revolving
Borrowing hereunder that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Revolving Borrowing,
the Administrative Agent may assume that such Lender has made such ratable
portion available to the Administrative Agent on the date of such Revolving
Borrowing in accordance with the terms hereof and the Administrative Agent may,
in reliance upon such assumption, but shall not be required to, make available
to or for the account of the Borrower on such date a corresponding amount.  If
and to the extent that such Lender shall not have so made such ratable portion
available to the Administrative Agent and the Administrative Agent makes such
ratable portion available to the Borrower, such Lender and the Borrower, without
prejudice to any rights or remedies that the Borrower may have against such
Lender, severally agree to repay to the Administrative Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to or for the account of the Borrower until
the date such amount is repaid to the Administrative Agent, at (A) in the case
of the Borrower, the interest rate applicable at the time to the Revolving
Advances comprising such Revolving Borrowing, and (B) in the case of such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  If such Lender shall pay to the Administrative Agent such amount,
such amount so paid shall constitute such Lender’s Revolving Advance as part of
the relevant Revolving Borrowing for purposes of this Agreement and, to the
extent that the Borrower previously paid such amount to the Administrative
Agent, the Administrative Agent will refund to the Borrower such amount so paid,
but without interest.

 

(c)        Disbursement of Revolving Advances.  Upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make funds for any Revolving Borrowing available to the Borrower by crediting
such amount to the account designated by the Borrower in the applicable Notice
of Revolving Borrowing, subject to the Administrative Agent’s receipt of funds
from the Lenders, and provided that the Administrative Agent shall first make a
portion of such funds equal to any outstanding LC Disbursement under any Letter
of Credit and any interest accrued and unpaid thereon to and as of such date,
available to the applicable Issuing Lender for reimbursement of such LC
Disbursement and payment of such interest.

 

SECTION 2.03.  Repayment of Revolving Advances.  The Borrower shall repay to
each Lender (in accordance with the provisions of Section 2.14(a)) on the
Maturity Date the aggregate principal amount of all Revolving Advances owing to
such Lender outstanding on the Maturity Date.

 

SECTION 2.04.  Optional Prepayments of Revolving Advances; Voluntary Termination
or Reduction of Commitments.

 

(a)        Optional Prepayments.  The Borrower may, upon prior notice to the
Administrative Agent (which shall be given not later than 10:00 a.m. (San
Francisco time) on the day of prepayment in

 

13

--------------------------------------------------------------------------------

 

the case of prepayment of Base Rate Revolving Advances and three Business Days
in advance in the case of prepayment of Eurodollar Rate Revolving Advances)
stating the proposed date and aggregate principal amount of the prepayment and
the Interest Type of Revolving Advances to be prepaid (and if such notice is
given the Borrower shall), prepay in whole or in part, without premium or
penalty, the outstanding principal of Revolving Advances of such Interest Type,
together with, in the case of any prepayment of Eurodollar Rate Revolving
Advances, interest thereon to the date of such prepayment on the principal
amounts prepaid (plus, in the case of prepayment of Eurodollar Rate Revolving
Advances prior to the end of the applicable Interest Period, any additional
amount for which the Borrower shall be obligated pursuant to Section 8.03(d));
provided, however, that each partial prepayment of Revolving Advances shall be
in an aggregate principal amount of not less than $3,000,000 or an integral
multiple of $1,000,000 in excess thereof.

 

(b)        Application of Prepayments.  Prepayments of the Revolving Advances
made pursuant to this Section 2.04 shall be first applied to prepay LC
Disbursements then outstanding until such LC Disbursements are paid in full, and
second applied to prepay Revolving Advances then outstanding comprising part of
the same Revolving Borrowings until such Revolving Advances are paid in full. 
The amount remaining (if any) after the prepayment in full of the Revolving
Advances then outstanding shall be applied as set forth in Section 2.14(d).

 

(c)        Voluntary Termination or Reduction of Commitments.  The Borrower may,
upon notice to the Administrative Agent, irrevocably terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. (San Francisco time) five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the sum of the aggregate LC Exposure (or the Dollar Equivalent
thereof) plus the aggregate outstanding principal amount of the Revolving
Advances of all of the Lenders would exceed the Aggregate Commitments.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued in respect of the
Aggregate Commitments until the effective date of any termination or reduction
of the Aggregate Commitments shall be paid on the effective date of such
termination or reduction, as applicable.

 

SECTION 2.05.          Interest on Revolving Advances. The Borrower shall pay
interest on the unpaid principal amount of each Revolving Advance from the date
of such Revolving Advance until such principal is paid in full at the applicable
rate set forth below.

 

(a)        Interest on Base Rate Revolving Advances.  Except as otherwise
provided in this Agreement, the Borrower shall pay interest on the unpaid
principal amount of each Base Rate Revolving Advance, from the date of such Base
Rate Revolving Advance until such principal amount is paid in full, payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing on the first such date to occur after the Closing Date, and
on the Maturity Date, at a fluctuating interest rate per annum equal, subject to
Section 2.05(d), to the Base Rate plus the Applicable Rate in effect from time
to time.

 

(b)        Interest Periods for Eurodollar Rate Revolving Advances.  The
Borrower may, pursuant to Section 2.05(c), elect to have the interest on the
principal amount of all or any portion of any Revolving Advances made or to be
made to the Borrower under Section 2.01, in each case ratably according to the
respective outstanding principal amounts of Revolving Advances owing to each
Lender

 

14

--------------------------------------------------------------------------------


 

(each such principal amount owing to a Lender as to which such election has been
made being a “Eurodollar Rate Revolving Advance” owing to such Lender),
determined and payable for a specified period (an “Interest Period” for such
Eurodollar Rate Revolving Advance) in accordance with Section 2.05(c), provided,
however, that the Borrower may not (i) make any such election with respect to
any LC Disbursements, or (ii) have more than ten Eurodollar Rate Revolving
Advances owing to any Lender outstanding at any one time.  Each Interest Period
shall be one, two, three, six, nine or twelve months, or such other periods as
may be agreed by all Lenders, at the Borrower’s election pursuant to
Section 2.05(c); provided, however, that:

 

(i)            the first day of an Interest Period for any Eurodollar Rate
Revolving Advance shall be either the last day of any then current Interest
Period for such Revolving Advance or, if there shall be no then current Interest
Period for such Revolving Advance, any Business Day;

 

(ii)           whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided,
however, that if such extension would cause the last day of such Interest Period
to occur in the next following month, the last day of such Interest Period shall
occur on the next preceding Business Day;

 

(iii)          whenever the first day of any Interest Period occurs on a day of
the month for which there is no numerically corresponding day in the calendar
month that succeeds such initial calendar month by the number of months equal to
the number of months of such Interest Period, such Interest Period shall end on
the last Business Day of such succeeding calendar month; and

 

(iv)          no Interest Period shall extend beyond the Maturity Date.

 

(c)        Interest on Eurodollar Rate Revolving Advances.  The Borrower may
from time to time, on the condition that no Default or Event of Default has
occurred and is continuing, and subject to the provisions of Sections
2.05(b) and 2.05(e), elect to pay interest on all or any portion of any
Revolving Advances during any Interest Period therefor at a rate per annum equal
to the sum of the Eurodollar Rate for such Interest Period for such Revolving
Advances plus the Applicable Rate in effect from time to time, by notice,
specifying the amount of the Revolving Advances as to which such election is
made (which amount shall aggregate at least $3,000,000 or any multiple of
$1,000,000 in excess thereof) and the first day and duration of such Interest
Period, received by the Administrative Agent before 10:00 a.m. (San Francisco
time) three Business Days prior to the first day of such Interest Period.  If
the Borrower has made such election for Eurodollar Rate Revolving Advances for
any Interest Period, the Borrower shall pay interest on the unpaid principal
amount of such Eurodollar Rate Revolving Advances during such Interest Period,
payable in arrears on the last day of such Interest Period and, in the case of
any Interest Period which is longer than three months, on each three-month
anniversary of the first day of such Interest Period, in each case at a rate
equal, subject to Section 2.05(d), to the sum of the Eurodollar Rate for such
Interest Period for such Eurodollar Rate Revolving Advances plus the Applicable
Rate in effect from time to time during such Interest Period.  On the last day
of each Interest Period for any Eurodollar Rate Revolving Advance, the unpaid
principal balance thereof shall automatically become and bear interest as a Base
Rate Revolving Advance, except to the extent that the Borrower has elected to
pay interest on all or any portion of such amount for a new Interest Period
commencing on such day in accordance with this Section 2.05(c).  Each notice by
the Borrower under this Section 2.05(c) shall be irrevocable upon receipt by the
Administrative Agent.

 

(d)        Default Interest.  Upon the occurrence and during the continuance of
an Event of Default, (i) interest shall accrue, after as well as before
judgment, on any Revolving Advance then outstanding at a rate that is 2% per
annum in excess of the interest rate otherwise payable under this

 

15

--------------------------------------------------------------------------------


 

Agreement with respect to such Revolving Advance (which, for the avoidance of
doubt, shall include the Applicable Rate); provided that, in the case of any
Eurodollar Rate Revolving Advance, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective such
Eurodollar Rate Revolving Advance shall thereupon become a Base Rate Revolving
Advance and shall thereafter bear interest, after as well as before judgment, at
a rate which is 2% per annum in excess of the interest rate otherwise payable
under this Agreement for Base Rate Revolving Advances, (ii) Letter of Credit
Fees shall accrue, after as well as before judgment, at a rate which is 2% per
annum in excess of the rate otherwise payable under this Agreement,
(iii) reimbursement obligations in respect of LC Disbursements payable under
Section 2.09(a) shall accrue, after as well as before judgment, at a rate which
is 2% per annum in excess of the Letter of Credit Fee plus the Base Rate in
effect from time to time and (iv) interest shall accrue, to the fullest extent
permitted by law, after as well as before judgment, and except as otherwise
provided in Section 2.11 or clauses (i), (ii) or (iii) above, on any overdue
principal, interest or other amounts payable hereunder (including the Commitment
Fee) at a rate that is 2% per annum in excess of the interest rate otherwise
payable under this Agreement with respect to Base Rate Revolving Advances.  Such
interest and other amounts shall be payable upon demand.  Payment or acceptance
of the increased rates of interest provided for in this Section 2.05(d) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent, any Lender or any other Credit Party.

 

(e)        Suspension of Eurodollar Rate Revolving Advances.

 

(i)            Illegality.  Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
any law or regulation shall make it unlawful, or any central bank or other
governmental authority shall assert that it is unlawful, for any Lender to
perform its obligations hereunder to make Eurodollar Rate Revolving Advances or
to continue to fund or maintain Eurodollar Rate Revolving Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Revolving Advance
will automatically, upon such demand, convert into a Base Rate Revolving
Advance, and (ii) the obligation of the Lenders to make, or to convert Revolving
Advances into, Eurodollar Rate Revolving Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist.

 

(ii)           Other Circumstances.  If, with respect to any Eurodollar Rate
Revolving Advances, (A) the Administrative Agent shall determine in good faith
(which determination shall be conclusive) that the Eurodollar Rate cannot be
determined in accordance with the definition thereof, or (B) the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Revolving Advances will not adequately reflect the cost
to such Lenders of making, funding or maintaining their Eurodollar Rate
Revolving Advances for such Interest Period, the Administrative Agent shall
forthwith so notify the Borrower and the Lenders, whereupon (i) each such
Eurodollar Rate Revolving Advance will automatically, on the last day of the
then existing Interest Period therefor, convert into a Base Rate Revolving
Advance and (ii) the obligation of the Lenders to make, or to convert Revolving
Advances into, Eurodollar Rate Revolving Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

 

(f)         Suspension on Event of Default.  Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurodollar Rate Revolving Advance
will automatically, on the last day of the then existing Interest Period
therefor, convert into a Base Rate Revolving Advance and (ii) the obligation of
the Lenders to make, or to convert Revolving Advances into, Eurodollar Rate
Revolving Advances shall be suspended.

 

16

--------------------------------------------------------------------------------


 

SECTION 2.06.  Conversion and Continuation of Revolving Advances.

 

(a)        Optional.  So long as no Default or Event of Default shall have
occurred and then be continuing, the Borrower shall have the option: (i) to
convert at any time all or any part of any Revolving Advance equal to $3,000,000
and integral multiples of $1,000,000 in excess of that amount from one Interest
Type comprising the same Revolving Borrowing into Revolving Advances of the
other Interest Type; provided, a Eurodollar Rate Revolving Advance may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Revolving Advance unless the Borrower shall pay all amounts due under
Section 8.03(d) in connection with any such conversion; or (ii) upon the
expiration of any Interest Period applicable to any Eurodollar Rate Revolving
Advance, to continue all or any portion of such Revolving Advance equal to
$3,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Revolving Advance.  The Borrower shall deliver a Notice of
Conversion/Continuation to the Administrative Agent no later than 10:00 a.m.
(San Francisco time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Revolving Advance)
and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Revolving Advance).  Except as otherwise provided herein,
a Notice of Conversion/Continuation for conversion to, or continuation of, any
Eurodollar Rate Revolving Advances shall be irrevocable and binding on the
Borrower and shall be subject to Section 8.03(d).  Each conversion of Revolving
Advances comprising part of the same Revolving Borrowing shall be made ratably
among the Lenders in accordance with their applicable Commitments.

 

(b)        Mandatory.  On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Revolving Advances comprising any Revolving Borrowing
shall be reduced, by payment or prepayment or otherwise, to less than
$3,000,000, such Revolving Advances shall automatically convert into Base Rate
Revolving Advances.

 

SECTION 2.07.  Issuance of Letters of Credit.

 

(a)        Letter of Credit Request.  Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of, and each Issuing Lender,
in reliance on the agreements of the Lenders set forth in Section 2.08 hereof,
agrees to issue financial standby Letters of Credit for the account of the
Borrower or for the account of the Borrower on behalf of, or in support of
obligations of, any of the Borrower’s Subsidiaries at any time and from time to
time during the period from the Closing Date through the date that is seven
Business Days prior to the Maturity Date; provided that all Letters of Credit
must qualify as financial guarantee-type letters of credits under applicable
rules and regulations.  To request the issuance of a Letter of Credit, the
Borrower shall deliver to the applicable Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, and, in any
event, not less than five Business Days prior to such requested date of
issuance) an Application requesting the issuance of such Letter of Credit and
specifying the date of issuance (which shall be a Business Day), the address of
the beneficiary thereof, the amount and currency of such Letter of Credit, the
type of such Letter of Credit and such other information as shall be necessary
to prepare such Letter of Credit (and the Administrative Agent shall promptly
provide notice to each Lender of each issuance of a Letter of Credit
hereunder).  To request the amendment of a Letter of Credit, the Borrower shall
deliver to the applicable Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of amendment, and, in any event,
not less than three Business Days prior to such requested date of amendment) an
Application requesting the amendment of such Letter of Credit and specifying
such other information as shall be necessary to prepare such amendment (and the
Administrative Agent shall promptly provide notice to each Lender of each
amendment of a Letter of Credit hereunder).  Notwithstanding anything to the
contrary contained herein, no Issuing Lender shall issue or amend any Letter of
Credit if, after giving effect to such issuance or amendment, the aggregate LC
Exposure (or the Dollar Equivalent thereof) plus

 

17

--------------------------------------------------------------------------------


 

the aggregate outstanding principal amount of the Revolving Advances of all of
the Lenders shall exceed the Aggregate Commitments.  The applicable Issuing
Lender shall obtain confirmation of the immediately preceding sentence in
writing from the Administrative Agent prior to issuing or amending any Letter of
Credit hereunder.  The Borrower’s reimbursement obligations in respect of each
Existing Letter of Credit, and each Lender’s participation obligations in
connection therewith, shall be governed by the terms of this Agreement.

 

(b)        Terms of Letters of Credit.  Each Letter of Credit shall expire on an
expiry date (such date being the “Expiration Date”) not later than the seventh
Business Day prior to the Maturity Date.  In the event that the applicable
Issuing Lender’s office is closed on the applicable Expiration Date, such date
shall be extended to the next Business Day on which such office is open.  Each
Letter of Credit shall be denominated in Dollars or in a Foreign Currency.  The
face amount of any Letter of Credit shall not be less than $100,000 (or the
Exchange Equivalent thereof determined as of the date of issuance) or such
lesser amount as is acceptable to the applicable Issuing Lender.  At no time
shall the aggregate outstanding principal amount of the Revolving Advances of
all of the Lenders plus the aggregate LC Exposure (or the Dollar Equivalent
thereof) of all of the Lenders exceed the Aggregate Commitments.  The applicable
Issuing Lender shall not be under any obligation to issue or amend any Letter of
Credit if (i) the issuance or amendment of such Letter of Credit would violate
one or more policies of the applicable Issuing Lender or any limitations on the
amount of Letters of Credit such Issuing Lender may issue hereunder as
separately agreed between the Issuing Lender and the Applicant Party or (ii) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the applicable Issuing Lender from
issuing or amending such Letter of Credit, or any law applicable to such Issuing
Lender or any request or directive from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular.  In the event of any inconsistency between the
terms and conditions of any Application delivered by the Borrower pursuant to
Section 3.02 and the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control.  The applicable Issuing Lender will
promptly deliver to the Administrative Agent a true and complete copy of each
Letter of Credit issued by it hereunder and each amendment thereto.

 

(c)        Letters of Credit Issued on behalf of Subsidiaries.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of the Borrower on behalf of a Subsidiary,
the Borrower shall be unconditionally obligated to reimburse the applicable
Issuing Lender hereunder for any and all drawings under such Letter of Credit
relating thereto.  The Borrower will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent or the applicable Issuing Lender may reasonably
request in order to effect fully the purposes of this Section 2.07(c).

 

(d)        Applicability of ISP.  Unless otherwise expressly agreed by the
applicable Issuing Lender and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.

 

(e)        Existing Letters of Credit.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

 

SECTION 2.08.  Participations in Letters of Credit.

 

On the Closing Date with respect to each Existing Letter of Credit and upon the
issuance of any other Letter of Credit (or upon a Person becoming a Lender
hereunder), in each case without any further action on the part of the Issuing
Lenders or the Lenders, the applicable Issuing Lender hereby grants to

 

18

--------------------------------------------------------------------------------


 

each Lender, and each Lender hereby acquires from the applicable Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each such Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Lender, such Lender’s Applicable
Percentage of each LC Disbursement made by the applicable Issuing Lender and not
reimbursed for any reason by the Borrower on the date due as provided in
Section 2.09 hereof, or of any reimbursement payment required to be refunded to
the Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations and make payments pursuant to this
paragraph in respect of each Letter of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever (other than the issuance of
any Letter of Credit in excess of the amounts described in Section 2.07(a) as of
the date of issuance and other than amendments to any Letter of Credit in
violation of Section 8.05 to provide for an Expiration Date subsequent to the
Maturity Date), including the occurrence and continuance of a Default or such
participation or payment exceeding such Lender’s Commitments or the Aggregate
Commitments by reason of currency fluctuations, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

SECTION 2.09.  Reimbursement in Respect of Letters of Credit.

 

(a)        Reimbursement Obligations.  If any Issuing Lender shall make any LC
Disbursement, such Issuing Lender shall promptly notify the Borrower of such LC
Disbursement, and the Borrower shall reimburse such Issuing Lender in an amount
equal to such LC Disbursement by paying such Issuing Lender in Dollars an amount
equal to such LC Disbursement (or the Dollar Equivalent thereof, as applicable):
(i) not later than 12:00 noon (San Francisco time) on the Business Day
immediately following the date that such Issuing Lender notifies the Borrower
that such LC Disbursement is made by such Issuing Lender or (ii), if the
Borrower shall have received notice of such LC Disbursement later than 12:00
noon (San Francisco time) on any Business Day or on a day that is not a Business
Day, not later than 12:00 noon (San Francisco time) on the immediately following
Business Day.  If the Borrower fails to make such payment under this paragraph
at the time specified in the preceding sentence, the applicable Issuing Lender
shall notify each Lender and the Administrative Agent of the applicable LC
Disbursement, the payment in Dollars then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  The amounts set forth
in such notice shall be conclusive absent manifest error.  Upon the receipt of
such notice, (x) the Borrower shall be deemed to have submitted, as of the date
that such LC Disbursement is made, a Notice of Revolving Borrowing (and shall be
deemed to have made certifications, representations and warranties set forth
therein) for a Revolving Advance consisting of a Base Rate Revolving Advance in
the amount of such LC Disbursement (or the Dollar Equivalent thereof, as
applicable), (y) if all terms and conditions set forth herein for making a
Revolving Advance (other than the receipt of a Notice of Revolving Borrowing)
shall have been satisfied, such Revolving Advance shall be made as provided in
Sections 2.01 and 2.02 except that the amount of such Revolving Advance shall be
disbursed to the applicable Issuing Lender and (z) such Revolving Advance shall
be subject to and governed by the terms and conditions hereof.  In the event a
Revolving Advance is not made as provided in the immediately preceding sentence
for any reason (including as a result of any failure to fulfill the applicable
conditions set forth in Section 2.02 or Article III) or any Revolving Advance
made pursuant to the immediately preceding sentence is insufficient to reimburse
the applicable Issuing Lender for such LC Disbursement in full, each Lender
shall forthwith pay to the applicable Issuing Lender in Dollars its Applicable
Percentage of the unreimbursed LC Disbursement.  If any amount required to be
paid by any Lender in respect of an unreimbursed LC Disbursement pursuant to
this Section 2.09 is not made available to the applicable Issuing Lender by such
Lender on the date such payment is due (the “due date”), the applicable Issuing
Lender shall be entitled to recover from such Lender, on demand, such amount
with interest thereon calculated from the due date at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank

 

19

--------------------------------------------------------------------------------


 

compensation.  Promptly following receipt by the applicable Issuing Lender of
any payment from the Borrower pursuant to this Section 2.09, to the extent that
Lenders have made payments pursuant to this Section 2.09 to reimburse such
Issuing Lender, then such Issuing Lender shall distribute such payment received
from the Borrower to such Lenders as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse any Issuing Lender for
any LC Disbursement shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.  Each Lender acknowledges and agrees that its
obligations under this Section 2.09 shall survive the payment by the Borrower of
all LC Disbursements and any termination of this Agreement.  Without limiting
the foregoing, in the event that any reimbursement of an LC Disbursement by the
Borrower to any Issuing Lender is required to be repaid to the Borrower
(pursuant to a proceeding in bankruptcy or otherwise), then the applicable
Issuing Lender shall continue to be entitled to recover from each Lender, on
demand, the portion of such repaid amount as shall be determined in accordance
with this Section 2.09.

 

(b)        Obligations Absolute.  Subject to the provisions of this Agreement,
the Borrower’s obligation to reimburse LC Disbursements as provided in
Section 2.09(a) shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under
any Letter of Credit proving to be forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect,
(iii) payment by any Issuing Lender under any Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) the existence of any claim, setoff, defense or other
right that the Borrower or any Subsidiary or Affiliate thereof may at any time
have against any beneficiary of any Letter of Credit, any Credit Party or any
other Person, whether under this Agreement or any other related or unrelated
agreement or transaction, or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.09, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. The
Lenders, the Issuing Lenders and the Administrative Agent shall not have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Lender. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the applicable Issuing Lender (as finally
determined by a court of competent jurisdiction), such Issuing Lender shall be
deemed to have exercised care in each determination relating to the foregoing.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of any Letter of Credit, the
applicable Issuing Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

SECTION 2.10.  Disbursement Procedures for Letters of Credit; Reporting.

 

(a)        Disbursement Procedures for Letters of Credit. The applicable Issuing
Lender shall, promptly following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit. The
applicable Issuing Lender shall promptly notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to

 

20

--------------------------------------------------------------------------------


 

give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Lender or the obligations of the Lenders
with respect to any such LC Disbursement.

 

(b)        Reporting.  Each Issuing Lender shall, no later than the tenth
Business Day following the last day of each month, provide to the Administrative
Agent (and the Administrative Agent shall forward to the Lenders) schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
the date of issue, account party, applicable currency, amount in such currency
and Expiration Date for each Letter of Credit issued by such Issuing Lender
hereunder and outstanding at any time during such month.

 

SECTION 2.11.  Interest on LC Disbursements and Reimbursement of Other Amounts.

 

In the event the Borrower fails to reimburse any applicable Issuing Lender in
full for any LC Disbursement by the time prescribed in Section 2.09(a) and a
Revolving Advance is not made as provided in Section 2.09(a) or any Revolving
Advance made pursuant to Section 2.09(a) is insufficient to reimburse the
applicable Issuing Lender for such LC Disbursement in full, (i) the unpaid or
unreimbursed amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, after as well as before judgment, at a
rate per annum equal to the sum of (x) the Letter of Credit Fee and (y) the Base
Rate plus 2.0%, and (ii) the Borrower shall also reimburse the applicable
Issuing Lender upon demand for any losses incurred by such Issuing Lender in
connection with changes in the foreign exchange rates as a result of the
Borrower’s failure to reimburse such LC Disbursement by the time prescribed in
Section 2.09(a). Interest accrued pursuant to this Section 2.11 shall be for the
account of the applicable Issuing Lender, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.09(a) to reimburse
the applicable Issuing Lender shall be for the account of such Lender to the
extent of such payment.

 

SECTION 2.12.  Cash Collateralization.

 

(a)        Deposit of Collateral Upon an Event of Default.  If any Event of
Default shall occur and be continuing, then on the Business Day that the
Borrower receives notice from the Administrative Agent or the Required Lenders,
as applicable, demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash in Dollars equal to the Dollar Equivalent of the
aggregate LC Exposure as of such date plus any accrued and unpaid fees thereon;
provided that (i) the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in paragraph (g) or (h) of Section 6.01 and (ii) the
Borrower shall be obligated, from time to time and upon demand by the
Administrative Agent, to deposit additional amounts into said account in cash in
Dollars as necessary to maintain an amount on deposit equal to the amount
(including, with respect to LC Exposure denominated in Foreign Currencies, the
Dollar Equivalent thereof) of the total aggregate LC Exposure plus any accrued
and unpaid fees thereon (as determined at any time).

 

(b)        Deposit of Collateral for Foreign Exchange Differential.  In addition
to the foregoing, if on any Computation Date (as defined below): the outstanding
principal amount of Revolving Advances plus the Dollar Equivalent of aggregate
LC Exposure exceeds the Aggregate Commitments (any such excess amount, the
“Excess”) by, in any case, $10,000,000 or more, the Administrative Agent shall
provide notice thereof to the Borrower and demand the deposit of cash collateral
pursuant to this paragraph.  On the Business Day on which the Borrower receives
such notice, the Borrower shall deposit

 

21

--------------------------------------------------------------------------------


 

in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders and the Issuing Lenders, an amount in
cash in Dollars equal to the full amount of such Excess; provided that the
Borrower shall be obligated, from time to time and upon demand by the
Administrative Agent, to deposit additional amounts into said account in cash in
Dollars as necessary to maintain an amount on deposit equal to the Excess (as
determined at any time). The Administrative Agent shall produce copies of any
calculations or reports relating to the foregoing upon written request from the
Borrower or any Lender.  The Administrative Agent may, and at the instruction of
the Required Lenders shall, undertake such calculations at any time; provided
that in any event the Administrative Agent shall undertake such calculations at
least once per calendar quarter, and the Administrative Agent shall not be
required to undertake such calculations more frequently than once per calendar
month without its consent.  Each day upon or as of which the Administrative
Agent undertakes the calculations described above in this Section 2.12(b) is
referred to herein as a “Computation Date”.

 

(c)        Deposit of Collateral for Defaulting Lenders.  In addition to the
foregoing, if any Lender becomes a Defaulting Lender and while any LC Exposure
exists, for so long as such Lender is a Defaulting Lender and such LC Exposure
exists, then within two (2) Business Days following notice by the Administrative
Agent demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall (i) deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders, and/or
(ii) subject to the following proviso (2), provide Permitted Cover, in each case
an amount in cash in Dollars equal to the Dollar Equivalent of such Defaulting
Lender’s Applicable Percentage of the aggregate LC Exposure as of such date;
provided that (1) the Borrower shall be obligated, from time to time and within
two (2) Business Days following notice by the Administrative Agent demanding the
deposit of additional cash collateral and/or Permitted Cover pursuant to this
paragraph, to deposit additional amounts into said account in cash in Dollars,
and/or to provide additional Permitted Cover, in each case as necessary to
maintain an amount on deposit and/or Permitted Cover equal to the Dollar
Equivalent of such Defaulting Lenders’ Applicable Percentage of the then
aggregate LC Exposure and (2) the foregoing option to provide Permitted Cover in
lieu of cash collateral shall only be available to the Borrower for a period not
to exceed one (1) month after such notice by the Administrative Agent demanding
deposit of cash collateral and upon the expiration of such period, the Borrower
shall deposit cash collateral in the amount of such Defaulting Lender’s LC
Exposure as contemplated by this clause (c) and the failure to provide such
deposit shall constitute an Event of Default.  Payment by the Borrower of such
cash collateral or provision of Permitted Cover shall not relieve the Defaulting
Lender of its obligations hereunder, and the Borrower shall retain all of its
rights and remedies hereunder and under applicable law against any such
Defaulting Lender.

 

(d)        Cash Collateral Accounts.  Each deposit and Permitted Cover under
Sections 2.12(a), (b) and (c) shall be held by the Administrative Agent (subject
to Section 7.09) as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. If required by the Administrative Agent, the
Borrower shall enter into any pledge or security agreement and any UCC financing
statement with respect to such cash collateral in favor of the Administrative
Agent as the Administrative Agent shall require.  Such deposits shall be
invested in Permitted Investments selected by the Administrative Agent in its
sole discretion.  All losses and expenses incurred as a result of such
activities shall be for the account of the Borrower.  Interest or profits, if
any, on such investments shall accumulate in such accounts.  Moneys in such
accounts shall be applied by the Administrative Agent (i) to reimburse Issuing
Lenders for LC Disbursements for which they have not been reimbursed; and
(ii) to the extent not so applied, may be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or
any other Obligations or to cover any losses in respect of any Excess;  provided
that moneys in such accounts relating to the Borrower’s obligations under
Section 2.12(c) shall be applied by the Administrative Agent to reimburse the
Issuing Lenders on a ratable basis for the applicable Defaulting Lender’s
Applicable Percentage of LC

 

22

--------------------------------------------------------------------------------


 

Disbursements for which the Issuing Lenders have not been reimbursed.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and all Defaults are
subsequently cured or waived and no Excess is then in existence, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after request therefor by the Borrower.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of any
Excess, and the Administrative Agent shall subsequently determine that the
amount of such Excess is equal to or less than the amount on deposit in respect
of the existence of such Excess, provided there is no Default then in existence,
such excess amount of cash, if greater than $1,000,000 (to the extent not
applied as aforesaid), shall be returned to the Borrower within three Business
Days after request therefor by the Borrower.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of any Lender
becoming a Defaulting Lender, and such Lender ceases to be a Defaulting Lender
or the LC Exposure and Revolving Advances outstanding are subsequently reduced
such that the amount of cash collateral provided therefor exceeds such
Defaulting Lender’s Applicable Percentage of the sum of the LC Exposure and
Revolving Advances outstanding, such cash collateral (or excess amount of cash
collateral, if applicable), to the extent not previously applied to the
Defaulting Lender’s obligations hereunder, shall be returned to the Borrower
within three (3) Business Days after request therefor by the Borrower.

 

(e)        Custody of Cash Collateral.  Beyond the exercise of reasonable care
in the custody thereof and investment of cash collateral deposits pursuant to
the terms hereof, the Administrative Agent shall have no duty as to any cash
collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the cash collateral in its possession if the cash
collateral is accorded treatment substantially equal to that which it accords
its own property and shall not be liable or responsible for any loss or damage
to any of the cash collateral or for any diminution in the value thereof by
reason of the act or omission of any agent or bailee selected by the
Administrative Agent in good faith.  All expenses and liabilities incurred by
the Administrative Agent in connection with taking, holding and disposing of any
cash collateral (including customary custody and similar fees with respect to
any cash collateral held directly by the Administrative Agent), shall be paid by
the Borrower from time to time upon demand.

 

SECTION 2.13.  Obligations.

 

Anything in this Agreement to the contrary notwithstanding, each of the Borrower
and each Lender shall continue to be bound by all of its obligations hereunder,
including without limitation, its obligations under Sections 2.03, 2.08 and
2.09, until such time as all outstanding Revolving Advances have been paid in
full, each Letter of Credit has expired and no further Obligation, LC Exposure
or Commitment exists.

 

SECTION 2.14.  General Provisions as to Payments.

 

(a)        Manner and Time of Payment.  The Borrower shall make each payment
hereunder (including, without limitation, in respect of the LC Disbursements),
and interest thereon, and all fees due in respect of the transactions
contemplated by this Agreement in Dollars in Federal or other funds immediately
available in San Francisco, to the Administrative Agent at its address referred
to in Section 8.01(a). Except as otherwise provided in Section 2.05(b)(ii),
whenever any such payment shall be due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or additional compensation. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.  Any payment made by the

 

23

--------------------------------------------------------------------------------

 

Borrower after 12:00 noon (San Francisco time) on any day shall be deemed to
have been made on the next Business Day for the purpose of calculating interest
on amounts outstanding in respect of any Obligations.  All payments required to
be made by the Borrower hereunder shall be made in Dollars and shall be made
without setoff or counterclaim.

 

(b)        Application of Payments to Principal and Interest.  All payments in
respect of the principal amount of any Obligations hereunder shall include
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Obligations
on a date when interest is due and payable with respect to such Obligations)
shall be applied to the payment of interest before application to principal.

 

(c)        Apportionment of Payments.  The Administrative Agent will promptly
distribute to each Lender its ratable share of each payment received by the
Administrative Agent which is for the account of the Lenders.

 

(d)        Application of Funds.  (i) All payments received from the Borrower by
the Administrative Agent which are not reasonably identifiable by the
Administrative Agent shall be applied by the Administrative Agent against the
Obligations, and (ii) any amounts received on account of the Obligations after
the exercise of remedies provided for in Section 6.02 (or after the Revolving
Advances have automatically become immediately due and payable and the LC
Exposure has automatically been required to be cash collateralized as set forth
in the proviso to Section 6.02), in each case in the following order of
priority: (A) to the payment of all amounts for which the Administrative Agent
is entitled to compensation, reimbursement and indemnification under any Loan
Document and all advances made by the Administrative Agent thereunder for the
account of the Borrower, and to the payment of all reasonable costs and expenses
paid or incurred by the Administrative Agent in connection with the Loan
Documents, all in accordance with Sections 7.09 and 8.03 and the other terms of
this Agreement and the Loan Documents; (B) thereafter, to the extent of any
excess such proceeds, to the payment of all other Obligations for the ratable
benefit of the holders thereof (subject to the provisions of
Section 2.14(b) hereof); and (C) thereafter, to the extent of any excess such
proceeds, to the Borrower or as otherwise required by applicable law.

 

(e)        Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Advances, to fund participations in Letters of
Credit and to make payments pursuant to Section 7.06 are several and not joint. 
The failure of any Lender to make the Revolving Advance to be made by it as part
of any Revolving Borrowing, to fund any such participation or to make any
payment under Section 7.06 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Advance, to purchase its participation or to make its payment under
Section 7.06.

 

SECTION 2.15.  Computation of Interest and Fees.

 

Interest on all amounts owed hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate
(calculated at other than the Federal Funds Rate) shall be computed on the basis
of a year of 365 days or, if applicable, 366 days, and in each case all interest
hereunder shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). All fees due and payable hereunder shall,
unless expressly otherwise provided for, be computed on the basis of a year of
360 days for the actual number of days elapsed.

 

24

--------------------------------------------------------------------------------


 

SECTION 2.16.  Taxes; Net Payments.

 

(a)           Net Payments.  Any and all payments by the Borrower under this
Agreement shall be made free and clear of and without deduction for any and all
current or future taxes, levies, imposts, deductions, charges or withholdings
and all liabilities with respect thereto excluding (i) income taxes imposed on
the net income of any Lender; and (ii) franchise taxes imposed on the net income
of any Lender, in each case by the jurisdiction under the laws of which such
Lender is organized, domiciled, resident or doing business or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities, collectively or individually, “Taxes”). 
If the Borrower shall be required to deduct any Taxes from or in respect of any
sum payable hereunder to a Lender (i) the sum payable shall be increased by the
amount (an “additional amount”) necessary so that after making all required
deductions such Lender shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant governmental authority in accordance with applicable law.  Within 30
days after the date of any payment of Taxes pursuant to this paragraph (a), the
Borrower shall furnish to the Administrative Agent a receipt issued by the
relevant Governmental Authority or other evidence satisfactory to the
Administrative Agent of payment thereof.  The Borrower will indemnify each
Lender (subject to such Lender having complied with paragraph (b) below) and
hold each Lender harmless for the full amount of all Taxes paid or payable by
such Lender with respect to this Agreement and any and all amounts received by
such Lender hereunder, and any liability (including penalties, interest and
expenses (including reasonable attorneys fees and expenses)) arising therefrom
or with respect thereto whether or not such Taxes were correctly or legally
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability prepared by such Lender, absent manifest error,
shall be final, conclusive and binding for all purposes. The obligations of the
Borrower under this Section 2.16 shall survive the termination of this Agreement
and the Commitments and the payment of all amounts payable under the Loan
Documents.

 

25

--------------------------------------------------------------------------------


 

(b)           Evidence of Exemption from Withholding.  Each Lender which is a
foreign corporation within the meaning of Section 1442 of the Code, including
the Administrative Agent acting as an intermediary or agent for such a Lender
(each, a “Foreign Lender”), shall deliver to the Borrower such certificates,
documents or other evidence as the Borrower may reasonably require from time to
time as are necessary to establish that such Foreign Lender is not subject to
withholding under Section 1441 or 1442 of the Code or as may be necessary to
establish, under any law hereafter imposing upon the Borrower, an obligation to
withhold any portion of the payments made by the Borrower under the Loan
Documents, that payments to the Administrative Agent for the account of such
Foreign Lender are not subject to withholding, in any event to include: (i) two
original copies of Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY, as
appropriate (or any successor forms), properly completed and duly executed by
such Foreign Lender, and such other documentation required under the Code and
reasonably requested by the Borrower, to establish that such Foreign Lender is
not subject to deduction or withholding of United States federal income tax with
respect to any payments to such Foreign Lender of principal, interest, fees or
other amounts payable under any of the Loan Documents, or (ii) if such Foreign
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Code and cannot deliver either Internal Revenue Service Form W-8BEN (to the
extent such form would document a claim or exemption from withholding pursuant
to an applicable income tax treaty) or W-8ECI or W-8IMY pursuant to clause
(i) above, a Certificate re Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN (or any successor form) (to the extent such
forms document the status of the Foreign Lender as other than a United States
Person), properly completed and duly executed by such Foreign Lender, and such
other documentation required under the Code and reasonably requested by the
Borrower to establish that such Foreign Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Foreign Lender of principal, interest, fees or other amounts payable under
any of the Loan Documents.   If the form provided by a Lender at the time such
Lender first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, interest withholding tax at
such rate shall be considered excluded from “Taxes” as defined in
Section 2.16(a).

 

SECTION 2.17.  Increased Costs.

 

(a)        Change in Law, Etc.  In the event that any law, regulation, treaty or
directive hereafter enacted, promulgated, approved or issued or any change in
any currently existing law, regulation, treaty or directive therein or in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof or compliance by any Credit Party (or any Person
directly or indirectly owning or controlling such Credit Party) with any request
or directive, whether or not having the force of law, from any central bank or
other Governmental Authority, agency or instrumentality:

 

(i)            does or shall subject any Credit Party to any Taxes of any kind
whatsoever with respect to any Revolving Advances or its obligations under this
Agreement to make, fund or maintain any Revolving Advances or any Letter of
Credit or participation therein, or its obligations under this Agreement to
issue a Letter of Credit or participate therein, or change the basis of taxation
of payments to any Credit Party of principal, interest or any other amount
payable hereunder in respect of any Letter of Credit or participations therein,
including any Taxes required to be withheld from any amounts payable under the
Loan Documents (except for imposition of, or change in the rate of, tax on the
overall net income of such Credit Party or its Lending Office by the
jurisdiction in which such Credit Party is incorporated or has its principal
office or such Lending Office, including, in the case of Credit Parties
incorporated in any State of the United States such tax imposed by the United
States); or

 

26

--------------------------------------------------------------------------------


 

(ii)           does or shall impose, modify or make applicable any reserve,
special deposit, compulsory loan, assessment, increased cost or similar
requirement against assets held by, or deposits of, or advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Credit Party in respect of any Eurodollar Rate Revolving Advance or any
Letter of Credit or participations therein (except any such reserve requirement
reflected in the definition of Eurodollar Rate);

 

and the result of any of the foregoing is to increase the cost to such Credit
Party of agreeing to make or of making, funding or maintaining Revolving
Advances or of making, issuing, renewing, creating or maintaining any Letter of
Credit or participation therein, or its commitment to lend or to issue or create
any such Letter of Credit or participate therein, or to reduce any amount
receivable hereunder in respect of any Revolving Advance or any Letter of Credit
or participation therein, then, in any such case, the Borrower shall pay such
Credit Party, upon its demand, any additional amounts necessary to compensate
such Credit Party for such additional cost or reduction in such amount
receivable which such Credit Party deems to be material as determined by such
Credit Party.  A statement setting forth the calculations of any additional
amounts payable pursuant to the foregoing sentence submitted by a Credit Party
to the Borrower shall be conclusive absent manifest error.  The obligations of
the Borrower under this Section 2.17 shall survive the termination of this
Agreement and the Commitments and payment of the Obligations and all other
amounts payable under the Loan Documents.  Failure to demand compensation
pursuant to this Section 2.17 shall not constitute a waiver of such Credit
Party’s right to demand such compensation.  To the extent that any increased
costs of the type referred to in this Section 2.17 are being incurred by a
Credit Party and such costs can be eliminated or reduced by the transfer of such
Credit Party’s participation or Commitment to another of its branches, and to
the extent that such transfer is not inconsistent with such Credit Party’s
internal policies of general application and only if, as determined by such
Credit Party in its sole discretion, the transfer of such participation or
Commitment, as the case may be, would not otherwise materially adversely affect
such participation or such Credit Party, the Borrower may request, and such
Lender shall use reasonable efforts to effect, such transfer.

 

(b)        Capital Adequacy.  If after the date hereof, any Lender shall have
determined that the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Lending Office) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s capital as a consequence
of its obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 10 Business Days
after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction.

 

(c)        Notification.  Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.17. A certificate of any Lender claiming compensation under this
Section 2.17 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error.

 

SECTION 2.18.  Illegality.

 

Notwithstanding anything herein to the contrary, no Issuing Lender shall at any
time be obligated to issue a Letter of Credit or agree to any extension or
amendment thereof if such issuance, creation,

 

27

--------------------------------------------------------------------------------


 

extension or amendment would conflict with, or cause any Issuing Lender to
exceed any limits imposed by, any law or requirements of any applicable
Governmental Authority.

 

SECTION 2.19.  Fees.

 

(a)        The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of the Applicable
Rate then in effect times the average daily amount by which (i) the Aggregate
Commitments in effect from time to time exceed (ii) the Utilization from time to
time.  The Commitment Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article III is not met, and shall be payable in arrears on the last Business Day
of March, June, September and December of each year, commencing on the first
such date to occur after the Closing Date, and on the last day of the
Availability Period.  Notwithstanding the foregoing or anything else contained
in this Agreement to the contrary, for purposes of calculating the LC Exposure
in connection with determining the applicable Commitment Fee, the parties hereto
acknowledge and agree that to the extent any Escalating LC is then issued and
outstanding, the applicable Commitment Fee shall accrue at 150% of the
Commitment Fee which would be applicable solely by reference to the Applicable
Rate multiplied by the difference between (x) the maximum amount (after giving
effect to all possible increases) available to be drawn thereunder and (y) the
amount then available to be drawn under such Escalating LC.

 

(b)        The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a letter of
credit fee (the “Letter of Credit Fee”), calculated daily with respect to such
Lender’s participations in Letters of Credit issued hereunder, equal to the
product of (i) the Applicable Rate then in effect times (ii) the actual daily
maximum face or stated amount of each Letter of Credit outstanding (in the case
of any Escalating LC, such amount shall equal the amount then available to be
drawn under such Escalating LC).  Letter of Credit Fees payable pursuant to this
paragraph (b) shall be payable in arrears on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date; provided that all such fees shall be payable on
the date on which all Commitments terminate and any such fees accruing after the
date on which all Commitments terminate shall be payable on demand.   The sum of
each daily calculation, if in a currency other than Dollars, shall be converted
to the Dollar Equivalent thereof on the date the applicable payment is due.

 

(c)        The Borrower agrees to pay directly to each Issuing Lender, for its
own account, a fronting fee with respect to each Letter of Credit, at the rate
per annum separately agreed upon between the Borrower and such Issuing Lender
computed on the maximum face or stated amount of such Letter of Credit (in the
case of any Escalating LC, such amount shall equal the amount then available to
be drawn under such Escalating LC) on a quarterly basis in arrears.  Such
fronting fee payable to any Issuing Lender pursuant to the preceding sentence
shall be payable in arrears on the last Business Day of March, June,
September and December (or such other day as specified by the applicable Issuing
Lender) of each year, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
all Commitments terminate and any such fees accruing after the date on which all
Commitments terminate shall be payable on demand.  In addition, the Borrower
shall pay directly to each Issuing Lender, for its own account, such Issuing
Lender’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder in the
amounts and at the times separately agreed upon.

 

(d)        In addition to any of the foregoing fees, the Borrower agrees to pay
to the Administrative Agent, the Sole Bookrunner, the Joint Lead Arrangers and
their Affiliates such other fees in the amounts and at the times separately
agreed upon.

 

28

--------------------------------------------------------------------------------


 

(e)        All fees payable hereunder shall be paid on the dates due, in Dollars
and in immediately available funds, to the Administrative Agent (or to the
applicable Issuing Lender, in the case of fees payable to it) for distribution,
in the case of Commitment Fees and Letter of Credit Fees, to the Lenders.  Fees
paid shall not be refundable under any circumstances.  Any fee not due on a
specific date shall be due on demand.

 

SECTION 2.20.  Evidence of Debt.

 

(a)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Revolving Advance made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Revolving Advance made hereunder, the Interest
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(c)        The entries made in the accounts maintained pursuant to
paragraph (a) or (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Revolving Advances in accordance with the terms of this Agreement.

 

(d)        Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Note, which shall evidence such Lender’s
Revolving Advances in addition to such accounts maintained pursuant to
paragraph (a) or (b) of this Section.  Each Lender may attach schedules to its
Revolving Note and endorse thereon the date, Interest Type (if applicable),
amount and maturity of its Revolving Advances and payments with respect thereto.

 

SECTION 2.21.  Use of Proceeds.

 

The proceeds of the Revolving Advances (other than any Revolving Advances made
pursuant to Section 2.09(a)) shall be available (and the Borrower agrees that it
shall use such proceeds) to provide working capital for the Borrower and its
Subsidiaries and, subject to the provisions of this Agreement and the other Loan
Documents, for other general corporate purposes of the Borrower and its
Subsidiaries.  No portion of the proceeds of any borrowing under this Agreement
shall be used by the Borrower or any of its Subsidiaries in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation U or any other regulation of the FRB or to violate the Securities
Exchange Act of 1934, as amended from time to time, and any successor statute,
in each case as in effect on the date or dates of such borrowing and such use of
proceeds.

 

SECTION 2.22.  Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

29

--------------------------------------------------------------------------------


 

(a)           if any LC Exposure exists at the time a Lender is a Defaulting
Lender, the Borrower shall within two (2) Business Days following notice by the
Administrative Agent cash collateralize or (to the extent permitted by
Section 2.12(c)) provide Permitted Cover for such Defaulting Lender’s LC
Exposure in accordance with the procedures set forth in Section 2.12 for so long
as such LC Exposure is outstanding;

 

(b)           the Commitment and LC Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 8.05), provided that any waiver, amendment or
modification extending or increasing the Commitment of such Defaulting Lender or
reducing the principal of any LC Disbursement made by such Defaulting Lender
shall require the consent of such Defaulting Lender;

 

(c)           if the Borrower cash collateralizes or provides (to the extent
permitted by Section 2.12(c)) Permitted Cover for any portion of such Defaulting
Lender’s LC Exposure pursuant to the foregoing clause (a), the Borrower shall
not be required to pay the Letter of Credit Fees or Commitment Fees to such
Defaulting Lender pursuant to Section 2.19(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized or covered by Permitted Cover; and

 

(d)           no Issuing Lender shall be required to issue, amend or increase
any Letter of Credit unless it is satisfied that cash collateral or (to the
extent permitted by Section 2.12(c)) Permitted Cover will be provided by the
Borrower in accordance with the foregoing clause (a).

 

SECTION 2.23.  Replacement of Lenders.

 

If any Lender requests compensation under Section 2.17, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender is a Defaulting Lender, or if any Lender does not consent to a proposed
amendment, waiver, consent or modification with respect to any Loan Document
that requires the consent of each Lender and that has been approved by the
Required Lenders, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate (in accordance with and subject to the restrictions
contained in, and consents required by, Section 8.06), without recourse, all of
their interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 8.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
aggregate outstanding amount of its LC Disbursements and/or Revolving Advances,
as the case may be, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from the assignee (to
the extent of such outstanding LC Disbursements and/or Revolving Advances, as
the case may be, and accrued interest and fees) or the Borrower (in the case of
all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 2.17 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

30

--------------------------------------------------------------------------------


 

(d)           such assignment does not conflict with applicable laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

SECTION 3.01.    Closing Date.

 

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:

 

(a)        Receipt of Documentation.  The Administrative Agent shall have
received:

 

(i)            counterparts of this Agreement signed by the Borrower, the
Administrative Agent, each Issuing Lender as of the Closing Date and each
Lender;

 

(ii)           a certificate, dated the Closing Date, of the Secretary or
Assistant Secretary of the Borrower, substantially in the form of Exhibit C:
(A) attaching a true and complete copy of the resolutions of its Board of
Directors authorizing the execution and delivery of this Agreement and the other
Loan Documents by the Borrower and the performance of the Borrower’s obligations
thereunder, and of all other documents evidencing other necessary action (in
form and substance reasonably satisfactory to the Administrative Agent) taken by
it to authorize the Loan Documents and the transactions contemplated thereby,
(B) attaching a true and complete copy of its certificate of incorporation and
bylaws, (C) certifying that said certificate of incorporation and bylaws are
true and complete copies thereof, are in full force and effect and have not been
amended or modified, and (D) setting forth the incumbency of its officer or
officers who may sign the Loan Documents, including therein a signature specimen
of such officer or officers;

 

(iii)          a certificate of good standing for the Borrower from the
Secretary of State for the State of Delaware, dated a recent date prior to the
Closing Date; and

 

(iv)          a certificate, dated the Closing Date, signed by a senior vice
president, the chief financial officer or the treasurer of the Borrower to the
effect set forth in paragraphs (b) and (c) of Section 3.02 and certifying
(A) that, as of the Closing Date, there exists no Material Adverse Change and
(B) the current Ratings.

 

(b)        Opinions.  The Administrative Agent shall have received an opinion of
counsel for the Borrower, substantially in the form of Exhibit A, covering such
matters relating to the transactions contemplated hereby as the Administrative
Agent may reasonably request, dated the Closing Date.

 

(c)        Termination of Existing Credit Facility.  The existing amended and
restated credit agreement, dated as of September 7, 2006, among the Borrower,
BNP Paribas, as Administrative Agent and an Issuing Lender, the other agents
party thereto, and the lenders party thereto from time to time, shall have been
terminated and any obligations thereunder shall have been repaid and the
commitments thereunder shall have been terminated and each Existing Letter of
Credit shall have become a Letter of Credit hereunder.

 

31

--------------------------------------------------------------------------------


 

(d)        Fees and Expenses Due to the Credit Parties.  All fees and expenses
due and payable to the Administrative Agent, the Sole Bookrunner, the Joint Lead
Arrangers and any other Credit Party shall have been paid.

 

(e)        Fees and Expenses of Special Counsel.  The fees and expenses of
Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the Sole Bookrunner
and the Administrative Agent, in connection with the preparation, negotiation
and closing of the Loan Documents shall have been paid.

 

SECTION 3.02.    Conditions to All Revolving Advances and Letters of Credit.

 

The following conditions must be satisfied prior to the making of each Revolving
Advance and the issuance of each Letter of Credit:

 

(a)        Notice; Application.  In the case of the making of a Revolving
Advance, the Administrative Agent shall have received a Notice of Revolving
Borrowing.  In the case of the issuance of a Letter of Credit, the
Administrative Agent and the applicable Issuing Lender shall have received:
(i) the notice required by Section 2.07(a) hereof; and (ii) an Application in
the form required by the applicable Issuing Lender duly completed by the
Borrower.

 

(b)        Absence of Litigation.  There shall be no injunction, writ,
preliminary restraining order or other order of any nature issued by any
Governmental Authority in any respect directly affecting the transactions
provided for herein and no action or proceeding by or before any Governmental
Authority shall have been commenced and be pending or, to the knowledge of the
Borrower, threatened, seeking to prevent or delay the transactions contemplated
by the Loan Documents or challenging any other terms and provisions hereof or
thereof or seeking any damages in connection therewith.

 

(c)        Representations and Warranties; No Default. After giving effect to
the applicable Revolving Borrowing or the issuance of the applicable Letter of
Credit: (i) no Default shall have occurred and be continuing, (ii) all
representations and warranties of the Borrower contained in Article IV of this
Agreement (other than the representation and warranty of the Borrower contained
in Section 4.04(b) hereof) shall be true (except that for purposes of this
Section 3.02, the representations and warranties contained in
Section 4.04(a) shall be deemed to refer to the most recent statements furnished
pursuant to Section 5.01(a)), and (iii) no default or event of default under any
engineering, procurement, construction or maintenance contract of the Borrower
or any of its Subsidiaries shall have occurred and be continuing which could
reasonably be expected to materially and adversely affect the ability of the
Borrower to perform its obligations under the Loan Documents.

 

(d)        Commitments and LC Exposure. Both before and immediately after giving
effect to the applicable Revolving Borrowing or the issuance of the applicable
Letter of Credit, the Dollar Equivalent of the total LC Exposure plus the
outstanding principal amount of all Revolving Advances shall not exceed the
Aggregate Commitments.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

32

--------------------------------------------------------------------------------


 

SECTION 4.01.    Corporate Existence and Power.

 

The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all corporate powers
and all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.

 

SECTION 4.02.    Corporate and Governmental Authorization; Contravention.

 

The execution, delivery and performance by the Borrower of this Agreement and
the other Loan Documents (i) are within the Borrower’s corporate power,
(ii) have been duly authorized by all necessary corporate action, (iii) require
no action by or in respect of, or filing with, any governmental body, agency or
official, (iv) do not contravene or constitute a default under any provision of
applicable law or regulation, or of the certificate of incorporation or by-laws
of the Borrower, and (v) do not contravene or constitute a default under, or
result in the creation of any Lien under, any material agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower.

 

SECTION 4.03.    Binding Effect.

 

This Agreement has been duly executed and delivered by the Borrower and
constitutes a valid and binding agreement of the Borrower, enforceable in
accordance with its terms.

 

SECTION 4.04.    Financial Information.

 

(a)        Balance Sheet. The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of December 31, 2009 and the related consolidated
statements of earnings and of cash flow for the fiscal year then ended, reported
on by Ernst & Young LLP and set forth in the Borrower’s 2009 Form 10-K, a copy
of which has been made available to each of the Lenders, fairly present, in
conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and changes in financial position for such fiscal year.

 

(b)        Material Adverse Change.  There exists no Material Adverse Change.

 

SECTION 4.05.    Litigation.

 

There is no action, suit or proceeding pending or to the knowledge of the
Borrower threatened against or affecting the Borrower or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official
(i) which could reasonably be expected to have a material adverse effect on the
business, consolidated financial position or consolidated results of operations
of the Borrower and its Consolidated Subsidiaries, taken as a whole, and the
Borrower’s ability to perform its obligations under the Loan Documents at any
time up to and including the Maturity Date, or (ii) which purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document.

 

SECTION 4.06.    Compliance with ERISA.

 

The Borrower and its Subsidiaries have fulfilled their obligations under the
minimum funding standards of ERISA with respect to each Plan and are in
compliance in all material respects with the currently applicable provisions of
ERISA, noncompliance with which could reasonably be expected to have a material
adverse effect on the business, consolidated financial position or consolidated
results of operations of the Borrower and its Consolidated Subsidiaries, taken
as a whole, and the Borrower’s ability to perform its obligations under the Loan
Documents at any time up to and including the Maturity Date.

 

33

--------------------------------------------------------------------------------

 

SECTION 4.07.                             Taxes.

 

The Borrower and its Subsidiaries have filed all United States Federal income
tax returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any Subsidiary other than any such taxes
or assessments being currently contested in good faith and other than where the
failure to so file or pay would not have a material adverse effect on the
business, financial position, results of operations or properties of the
Borrower and its Consolidated Subsidiaries taken as a whole or, alternatively,
on the ability of the Borrower to perform its obligations under the Loan
Documents at any time up to and including the Maturity Date. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of taxes or other governmental charges are adequate.

 

SECTION 4.08.                             Material Subsidiaries.

 

Each of the Borrower’s Material Subsidiaries is duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, and has all requisite power and authority and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

 

SECTION 4.09.                             Not an Investment Company.

 

The Borrower is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

SECTION 4.10.                             Business of the Borrower; Use of
Proceeds.

 

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U), and
no Revolving Advance or LC Disbursement will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.  The purpose of each Letter of Credit shall be to
back bank guarantees issued by other banks supporting the performance by the
Borrower and its Subsidiaries of their obligations under engineering,
procurement, construction and maintenance contracts.  Neither the issuance of
any Letter of Credit or the making of any Revolving Advance nor the payment of
any Obligation will violate any applicable law or regulation.

 

SECTION 4.11.                             No Misleading Statements.

 

No written information, exhibit or report furnished by or at the direction of
the Borrower or any Subsidiary to the Administrative Agent or any Lender in
connection with this Agreement contains any material misstatement of fact or
omits to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

SECTION 4.12.                             Environmental Matters.

 

In the ordinary course of its business, the Borrower conducts an ongoing review
of the effect of Environmental Laws on the business, operations and properties
of the Borrower and its Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or closure of properties
now or previously owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat and any actual or potential liabilities to third
parties, including employees, and any related costs and expenses). On the

 

34

--------------------------------------------------------------------------------


 

basis of this review, the Borrower has reasonably concluded that Environmental
Laws are not likely to have a material adverse effect on the business, financial
condition, results of operations or properties of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or, alternatively, on the
Borrower’s ability to perform its obligations under the Loan Documents at any
time up to and including the Maturity Date.

 

SECTION 4.13.                             No Default.

 

No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

 

ARTICLE V

 

COVENANTS

 

The Borrower agrees that, so long as any Lender has any Commitment or any LC
Exposure or any other Obligation hereunder remains outstanding:

 

SECTION 5.01.                             Information.

 

The Borrower will deliver to each of the Lenders:

 

(a)          Annual Financial Statements.  As soon as available and in any event
within 100 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such fiscal year and the related consolidated statements of
earnings and cash flow for such fiscal year, as set forth in the Borrower’s
annual report for the fiscal year then ended as filed with the SEC on form 10-K,
setting forth in each case in comparative form the figures for the previous
fiscal year, audited and accompanied by a report and opinion of Ernst & Young
LLP or other independent public accountants of nationally recognized standing,
which report and opinion shall be prepared in a manner acceptable to the SEC and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

 

(b)         Quarterly Financial Statements.  As soon as available and in any
event within 55 days after the end of each of the first three quarters of each
fiscal year of the Borrower, an unaudited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such quarter and the
related consolidated statements of earnings and cash flow for such quarter and
for the portion of the Borrower’s fiscal year ended at the end of such quarter,
as set forth in the Borrower’s quarterly report for the fiscal quarter then
ended as filed with the SEC on Form 10-Q, all certified by the chief financial
officer or the chief accounting officer of the Borrower that they are
(i) complete and fairly present the financial condition of the Borrower and its
Consolidated Subsidiaries as at the dates indicated and the results of their
operations and changes in their cash flow for the periods indicated;
(ii) disclose all liabilities of the Borrower and its Consolidated Subsidiaries
that are required to be reflected or reserved against under GAAP, whether
liquidated or unliquidated, fixed or contingent; and (iii) have been prepared in
accordance with GAAP (subject to normal year-end adjustments);

 

(c)          Certificate of Chief Financial Officer.  Simultaneously with the
delivery of each set of financial statements referred to in paragraphs (a) and
(b) above, a certificate of the chief financial officer, the treasurer or the
chief accounting officer of the Borrower (i) setting forth in reasonable detail
the calculations required to establish whether the Borrower was in compliance
with the requirements of Section 5.07 on the date of such financial statements,
(ii) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
the

 

35

--------------------------------------------------------------------------------


 

Borrower is taking or proposes to take with respect thereto, and
(iii) describing the parties, subject matter, and nature and amount of relief
granted to the prevailing party in any litigation or proceeding in which a final
judgment or order which is either for the payment of money in an amount equal to
or exceeding $25,000,000 (or the Exchange Equivalent thereof) or which grants
any material non-monetary relief to the prevailing party therein was rendered
against the Borrower or any Subsidiary (whether or not satisfied or stayed)
during the most recently ended fiscal quarter;

 

(d)         Notice of Default.  Forthwith upon knowledge of the occurrence of
any Default, a certificate of the chief financial officer, the treasurer or the
chief accounting officer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto;

 

(e)          Other Financial Statements.  Promptly upon the mailing thereof to
the shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(f)            SEC Filings.  Promptly upon the filing thereof, copies of (i) all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
8-K (or their equivalents) which the Borrower or any Subsidiary shall have filed
with the SEC, and (ii) all other reports which the Borrower or any Subsidiary
shall have filed with the SEC or any national securities exchange, unless the
Borrower or such Subsidiary is not permitted to provide copies thereof to the
Lenders pursuant to applicable laws or regulations;

 

(g)         ERISA Reportable Events.  If and when any member of the Controlled
Group (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability in excess of $20,000,000 (or the
Exchange Equivalent thereof) under Title IV of ERISA, a copy of such notice; or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice;

 

(h)         Notice of Rating Change.  Promptly upon the Borrower’s obtaining
knowledge thereof, notice of any withdrawal or change or proposed withdrawal or
change in any Ratings;

 

(i)             Notices from Beneficiaries.  Immediately upon the Borrower’s
receipt thereof, a copy of any writing delivered by any beneficiary under any
Letter of Credit to the Borrower or any of its Subsidiaries indicating such
beneficiary’s intention to draw under the applicable Letter of Credit;

 

(j)             Notice of Changes in Accounting Policies.  Promptly following
any such change, notice of any material change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary; and

 

(k)          Other Financial Information.  From time to time such additional
information regarding the financial position or business of the Borrower or any
Subsidiary as the Administrative Agent, at the reasonable request of any Lender,
may request.

 

Documents required to be delivered pursuant to Section 5.01(a), (b), (e), (f) or
(k) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically (including, without limitation,
via IntraLinks) and if so delivered, shall be deemed to have been delivered on
the date on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s

 

36

--------------------------------------------------------------------------------


 

website on the Internet at the website address listed on the Borrower’s
signature page hereto; provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

SECTION 5.02.                             Payment of Obligations.

 

The Borrower will pay and discharge, and will cause each Subsidiary to pay and
discharge, at or before maturity, all their respective material obligations and
liabilities, except where the same may be contested in good faith by appropriate
proceedings or where the failure to so pay and discharge would not have a
material adverse effect on the consolidated financial position of the Borrower
and its Consolidated Subsidiaries, and will maintain, and will cause each
Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the
accrual of any of the same.

 

SECTION 5.03.                             Maintenance of Property; Insurance.

 

(a)          Maintenance of Property.  The Borrower will keep, and will cause
each Material Subsidiary to keep, all material items of property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and damage from casualty excepted.

 

(b)         Insurance.  The Borrower will maintain, and will cause each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in at least such
amounts and against at least such risks as are usually insured against by
companies of established repute engaged in the same or similar business as the
Borrower or such Subsidiary and owning similar assets (“Industry Standards”),
except where such risks are covered by self insurance so long as the amount of
such self insurance and the risks covered thereby are consistent with Industry
Standards. The Borrower will promptly furnish to the Lenders such information as
to insurance carried or self insurance maintained as may be reasonably requested
in writing by the Administrative Agent on behalf of any Lender.

 

SECTION 5.04.                             Conduct of Business and Maintenance of
Existence.

 

The Borrower will preserve, renew and keep in full force and effect, and will
cause each Material Subsidiary to preserve, renew and keep in full force and
effect, its respective legal existence and good standing under the laws of the
jurisdiction of its organization and its respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that nothing in this Section 5.04 shall prevent the Borrower or any Subsidiary
from (i) merging into, consolidating with, or selling, leasing or otherwise
transferring all of its assets to the Borrower or a Subsidiary (so long as, in
the case of the Borrower taking any such action, the applicable Subsidiary
assumes all Obligations pursuant to a written agreement acceptable to the
Administrative Agent), or (ii) abandoning or disposing of any of its assets or
abandoning or terminating any right or franchise if (A) disposition or
termination does not violate any other provision of this Agreement and (B) all
such abandonments, dispositions and terminations do not in the aggregate
materially and adversely affect the business, assets, financial condition or
results of operations of the Borrower and its Consolidated Subsidiaries, taken
as a whole, or,

 

37

--------------------------------------------------------------------------------


 

alternatively, the ability of the Borrower to perform its obligations under the
Loan Documents at any time up to and including the Maturity Date.

 

SECTION 5.05.                             Compliance with Laws.

 

The Borrower will comply, and cause each Subsidiary to comply, in all material
respects with all applicable laws, ordinances, rules, regulations, orders, and
requirements of governmental authorities (including, without limitation, ERISA,
Environmental Laws and the rules and regulations thereunder), except where
failure to so comply would not have a material adverse effect on the business,
financial position, results of operations or properties of the Borrower and its
Consolidated Subsidiaries taken as a whole or, alternatively, on the ability of
the Borrower to perform its obligations under the Loan Documents at any time up
to and including the Maturity Date.

 

SECTION 5.06.                             Keeping of Records; Inspection of
Property, Books and Records.

 

The Borrower will keep, and will cause each Subsidiary to keep, proper books of
record and account in accordance with GAAP consistently applied; and will
permit, and will cause each Subsidiary to permit, the Administrative Agent, any
of the Lenders or any agents or representatives of the Administrative Agent or
any Lender, at the Administrative Agent’s or such Lender’s expense, to visit and
inspect any of its respective properties, to examine any of its respective books
and records and (subject to Section 8.10) to discuss its respective affairs,
finances and accounts with any of its respective officers, directors, employees
and independent public accountants, all at such times and as often as may
reasonably be desired, in each case upon reasonable notice and during normal
business hours.  Notwithstanding anything to the contrary in this Section 5.06,
none of the Borrower or any of its Subsidiaries will be required to disclose,
permit the inspection, examination or discussion of, any document, information
or other matter in respect of which such disclosure is then prohibited by law or
any agreement binding on the Borrower or any of its Subsidiaries.

 

SECTION 5.07.                             Debt.

 

(a)          Debt to Tangible Net Worth Ratio.  The ratio of Consolidated Debt
to Consolidated Tangible Net Worth will at no time exceed 1.00 to 1.00.

 

(b)         Total Debt.  The total Debt of all Consolidated Subsidiaries of the
Borrower, excluding the Debt, if any, owed by such Consolidated Subsidiaries to
the Borrower or another Consolidated Subsidiary of the Borrower, will at no time
exceed an amount equal to $500,000,000 (or the Exchange Equivalent thereof).

 

SECTION 5.08.                              Negative Pledge.

 

Neither the Borrower nor any Subsidiary will create, assume or suffer to exist
any Lien securing Debt on any asset now owned or hereafter acquired by it, or
assign any right to receive income, except:

 

(i)                                     Liens existing on the date of this
Agreement and disclosed on Schedule 5.08 attached hereto and any renewals or
extensions thereof, provided that the property covered thereby is not changed;

 

(ii)                                  any Lien existing on any asset of any
Person at the time such Person becomes a Subsidiary or is merged into or
consolidated with an Borrower or a Subsidiary; provided that (i) such Lien is
not created in contemplation of such event, (ii) such Lien shall not apply to
any other property or asset of the Borrower or any of its Subsidiaries, and
(iii) such Lien shall secure only those

 

38

--------------------------------------------------------------------------------


 

obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be;

 

(iii)                               any Lien on any asset securing Debt incurred
or assumed for the purpose of financing all or any part of the cost of acquiring
or constructing such asset; provided that (i) such Lien attaches to such asset
concurrently with or within 180 days after the acquisition or construction
thereof and (ii) such Lien shall not apply to any other property or asset of the
Borrower or any of its Subsidiaries;

 

(iv)                              any Lien existing on any asset prior to the
acquisition thereof by the Borrower or a Subsidiary and not created primarily in
contemplation of such acquisition;

 

(v)                                 any Lien arising out of the refinancing,
extension, renewal or refunding of any Debt secured by any Lien permitted by any
of the foregoing clauses of this Section 5.08, provided that such Debt is not
increased and is not secured by any additional assets;

 

(vi)                              Liens securing judgments for the payment of
money not constituting an Event of Default under Section 6.01(j);

 

(vii)                           any Lien on or with respect to the property or
assets of any Subsidiary securing obligations owing to the Borrower or another
Subsidiary;

 

(viii)                        rights of offset and bankers’ liens in connection
with Debt permitted hereby; and

 

(ix)                                Liens not otherwise permitted by the
foregoing clauses of this Section 5.08 securing Debt in an aggregate principal
amount at any time outstanding not to exceed ten percent (10%) of Consolidated
Tangible Net Worth.

 

SECTION 5.09.                             Consolidations, Mergers and Sales of
Assets.

 

The Borrower will not (i) except to the extent expressly permitted in
Section 5.04 hereof, consolidate or merge with or into any other Person;
provided that the Borrower may merge with a Person if (A) the Borrower is the
surviving corporation to such merger and (B) after giving effect to any such
merger no Default shall have occurred hereunder and all representations and
warranties shall be true and correct or (ii) except as permitted pursuant to the
foregoing clause (i), sell, lease or otherwise transfer, directly or indirectly,
all or any substantial part of the assets of the Borrower and its Consolidated
Subsidiaries, taken as a whole.

 

SECTION 5.10.                             Payment of Taxes, Etc.

 

The Borrower will pay, and will cause each Subsidiary to pay, before the same
become delinquent, all taxes, assessments and governmental charges imposed upon
it or any of its properties, except where the same may be contested in good
faith by appropriate proceedings, or where any failure to so pay would not have
a material adverse effect on the business, financial position, results of
operations or properties of the Borrower and its Consolidated Subsidiaries taken
as a whole or, alternatively, on the ability of the Borrower to perform its
obligations under the Loan Documents at any time up to and including the
Maturity Date, and the Borrower will maintain, and will cause each Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of the
same.

 

39

--------------------------------------------------------------------------------


 

SECTION 5.11.                             Pari-passu Obligations.

 

The obligations under this Agreement shall constitute direct, unconditional,
senior, unsubordinated, general obligations of the Borrower and will rank at
least pari-passu (in priority of payment) with all other existing and future
senior, unsecured, unsubordinated obligations of the Borrower resulting from any
indebtedness for borrowed money or Debt Guarantee.

 

SECTION 5.12.                             Further Assurances.

 

At any time or from time to time upon the request of the Administrative Agent,
the Borrower will, at its expense, promptly execute, acknowledge and deliver
such further documents (including collateral agreements, UCC financing
statements and the like pursuant to Section 2.12) and do such other acts and
things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents.

 

ARTICLE VI

 

DEFAULTS

 

SECTION 6.01.                             Events of Default.

 

Each of the following events (each an “Event of Default”) shall constitute an
Event of Default hereunder:

 

(a)          the Borrower shall fail to pay (i) when due, any amount of
principal of any Revolving Advance or any LC Disbursement, or (ii) within three
days after the same becomes due, any interest on any Revolving Advance or any LC
Disbursement, any fees or any other amount payable hereunder; or

 

(b)         the Borrower shall fail to observe or perform any covenant contained
in Section 2.12 or Sections 5.07 to 5.11, inclusive; or

 

(c)          the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by paragraph
(a) or (b) above) for 30 days after the earlier to occur of (i) written notice
thereof having been given to the Borrower by the Administrative Agent at the
request of any Lender or (ii) actual knowledge thereof by the Borrower or any of
its Subsidiaries of such failure; or

 

(d)         any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made); or

 

(e)          the Borrower or any Subsidiary shall fail to make any payment in
respect of any Debt (other than the Obligations) having an aggregate principal
amount of at least $100,000,000 (or the Exchange Equivalent thereof) when due or
within any applicable grace period; or

 

(f)            any event shall occur or condition shall exist which results in
the acceleration of the maturity of any Debt of the Borrower or any Subsidiary
having an aggregate principal amount of at least $100,000,000 (or the Exchange
Equivalent thereof); or such Debt shall be declared due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof, excluding, however, prepayments of Debt required
upon disposition in the ordinary course of business of collateral securing such
Debt so long as such Liens and dispositions are permitted hereby; or, for the
avoidance of doubt, such Debt shall be required to be cash collateralized prior
to the

 

40

--------------------------------------------------------------------------------


 

stated maturity thereof as a result of any event of default with respect to such
Debt (excluding cash collateralization solely as a result of currency exchange
fluctuations or Defaulting Lenders); or

 

(g)         the Borrower or any Subsidiary shall commence a voluntary case or
other proceeding seeking to adjudicate the Borrower or any Subsidiary having
total assets of $100,000,000 (or the Exchange Equivalent thereof) or more as
bankrupt or insolvent, seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the entry of an order for relief or
the appointment of a trustee, receiver, liquidator, custodian or other similar
official for it or for any substantial part of its property, or shall consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall admit in writing its
inability to pay its debts generally, or shall take any corporate action to
authorize any of the foregoing; or

 

(h)         an involuntary case or other proceeding shall be commenced against
the Borrower or any Subsidiary having total assets of $100,000,000 (or the
Exchange Equivalent thereof) or more seeking to adjudicate it as bankrupt or
insolvent, seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect, or seeking the entry of an order for relief or the
appointment of a trustee, receiver, liquidator, custodian or other similar
official for it or for any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 30 days; or an order for relief shall be entered against the Borrower
or any Subsidiary having total assets of $100,000,000 (or the Exchange
Equivalent thereof) or more under the federal bankruptcy laws as now or
hereafter in effect; or

 

(i)             any member of the Controlled Group shall fail to pay when due an
amount or amounts aggregating in excess of $50,000,000 (or the Exchange
Equivalent thereof) which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA except where the failure to so pay would not (in
the opinion of the Required Lenders) have a material adverse effect on the
business, financial position, results of operations or properties of the
Borrower and its Consolidated Subsidiaries taken as a whole or alternatively, on
the Borrower’s ability to perform its obligations under the Loan Documents at
any time up to and including the Maturity Date; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in an amount that
would have a material adverse effect on the Borrower and its Consolidated
Subsidiaries taken as a whole and the Borrower’s ability to perform its
obligations under the Loan Documents at any time up to and including the
Maturity Date (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any member of the Controlled Group to enforce
Section 515 of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or

 

(j)             to the extent not insured against, one or more final judgments
or orders for the payment of money aggregating in excess of $100,000,000 (or the
Exchange Equivalent thereof) shall be rendered against the Borrower or any
Subsidiary and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgments or orders or (ii) any of such judgments or
orders shall continue unsatisfied and unstayed by reason of a pending appeal or
otherwise for a period of 30 days; or

 

(k)          (i) any Person or group of Persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the

 

41

--------------------------------------------------------------------------------


 

meaning of Rule 13d-3 promulgated by the SEC under said Act) of 35% or more of
the outstanding shares of common stock of the Borrower; or (ii) at any time
during any period of twelve consecutive calendar months a majority of the Board
of Directors of the Borrower shall not consist of individuals who were either
directors of the Borrower on the first day of such period (“original directors”)
or appointed as or nominated to be directors either (A) by individuals including
a majority of those of the original directors who have not, prior to such
appointment or nomination, resigned or died, or (B) by a duly constituted
committee of the Board of Directors of the Borrower, a majority of which
consists of the original directors; or

 

(l)             all or any substantial part of the property of the Borrower and
its Subsidiaries (taken as a whole) shall be condemned, seized or otherwise
appropriated, or custody or control of such property shall be assumed, by any
court or governmental agency of competent jurisdiction, and such property shall
be retained for a period of 30 days, which condemnation, seizure or other
appropriation could reasonably be expected to have a material adverse effect on
the business, consolidated financial position or consolidated results of
operations of the Borrower and its Consolidated Subsidiaries, taken as a whole,
and the Borrower’s ability to perform its obligations under the Loan Documents
at any time up to and including the Maturity Date; or

 

(m)       any provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower contests in any manner the validity or
enforceability of any provision of any Loan Document; or the Borrower denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document.

 

SECTION 6.02.                             Remedies.

 

Upon the occurrence and during the continuance of any Event of Default (other
than any event specified in paragraph (g) or (h) of Section 6.01): (a) the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, require, without notice or demand, either or both of the
following, at the same or different times: (i) that any or all of the LC
Exposure, the Revolving Advances and all other Obligations, although not yet
due, be immediately due and payable, and thereupon such LC Exposure, Revolving
Advances and all other such Obligations shall be immediately due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower, and (ii) that all Commitments be
terminated, and thereupon all Commitments shall terminate immediately; and in
any event, the Administrative Agent shall have in any jurisdiction where
enforcement is sought, in addition to all other rights and remedies, the rights
and remedies of a secured party under the UCC; and (b) the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
require the Borrower to deposit cash collateral in Dollars with the
Administrative Agent and otherwise perform all of its obligations under
Section 2.12; provided that upon the occurrence of any event specified in
paragraph (g) or (h) of Section 6.01, (x) such cash collateral referred to in
clause (b) above shall be immediately deposited with the Administrative Agent in
accordance with the provisions of Section 2.12 and (y) all Commitments shall
automatically terminate and such amounts shall automatically become and be due
and payable, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower.

 

42

--------------------------------------------------------------------------------


 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.01.                             Appointment and Authorization.

 

Each of the Lenders and each Issuing Lender hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

 

SECTION 7.02.                             Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

SECTION 7.03.                             Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Revolving Advance, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such
Issuing Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Revolving Advance or the issuance of such Letter of Credit.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

SECTION 7.04.                             Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

43

--------------------------------------------------------------------------------

 

SECTION 7.05.                             Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.02 and 8.05) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 7.06.                             Indemnification.

 

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required pursuant to Section 8.03(a) or Section 8.03(c) to be paid by it
to the Administrative Agent (or any sub-agent thereof), any Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), such Issuing Lender or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or such Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such Issuing Lender in connection with such capacity. 
The obligations of the Lenders under this Section 7.06 are subject to the
provisions of Section 2.14(e).

 

44

--------------------------------------------------------------------------------


 

SECTION 7.07.                             Non-Reliance on Administrative Agent
and Other Lenders.

 

Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 7.08.                             Resignation of Administrative Agent.

 

(a)                                  The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or an Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed), and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section) .  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(b)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuing Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender, (b) the retiring Issuing Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements

 

45

--------------------------------------------------------------------------------


 

satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

SECTION 7.09.                             Agent With Respect to Cash Collateral
Accounts.

 

Each Lender hereby authorizes the Administrative Agent, on behalf of and for the
benefit of Lenders, to be the agent for and representative of the Lenders and
the Issuing Lenders with respect to any cash collateral accounts. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent, each Lender and each Issuing Lender hereby
agree that no Lender or Issuing Lender shall have any right individually to
realize upon any cash collateral accounts, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders and the Issuing Lenders, in
accordance with the terms hereof.  In furtherance, and not by limitation, of the
foregoing, without written consent or authorization from the Lenders or the
Issuing Lenders, the Administrative Agent may, in accordance with the terms of
this Agreement, release any Lien encumbering any of the cash collateral and
execute any documents or instruments necessary to accomplish any of the
foregoing.

 

SECTION 7.10.                             No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the Sole Bookrunner,
the Joint Lead Arrangers, the Co-Syndication Agents, the Co-Documentation Agents
or any other agent (other than the Administrative Agent) listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.                             Notices.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices, requests and other
communications to any party hereunder shall be in writing (including telecopy
and including electronic mail and Internet or intranet websites such as
IntraLinks to the extent provided in Section 8.01(b)) and shall be given to such
party at its address, telecopy number or electronic mail address set forth on
the signature pages hereof or such other address, telecopy number or electronic
mail address as such party may hereafter specify for the purpose by notice to
the Administrative Agent, the Issuing Lenders and the Borrower. Each such
notice, request or other communication shall be effective (i) if given by mail,
72 hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, (ii) if given by telecopy, when such
telecopy has been received by the addressee thereof, (iii) if delivered through
electronic communications (including electronic mail and Internet or intranet
websites such as IntraLinks) to the extent provided in Section 8.01(b) below, as
provided in such Section 8.01(b) or (iv) if given by any other means, when
delivered at the address specified in this Section 8.01(a); provided that
notices to the Administrative Agent or any Issuing Lender under Article II shall
not be effective until received.  The Administrative Agent and the Issuing
Lenders shall not be liable for any errors in transmission or the illegibility
of any telecopied documents.  In the event the Borrower sends the Administrative
Agent or any Issuing Lender a manually signed confirmation of previously sent
facsimile instructions, the Administrative Agent and the Issuing Lenders shall
have no duty to compare it against the previous instructions received by the

 

46

--------------------------------------------------------------------------------


 

Administrative Agent or the Issuing Lenders nor shall the Administrative Agent
or any Issuing Lender have any responsibility should the contents or the written
confirmation differ from the facsimile instructions acted upon by the
Administrative Agent or any Issuing Lender.

 

(b)         Notices and other communications to the Lenders and the Issuing
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites such as IntraLinks) pursuant
to procedures approved by the Administrative Agent; provided that (i) the
foregoing shall not apply to notices to any Lender or the Issuing Lenders
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication and (ii) in the case of notices
and other communications posted to an Internet or intranet website (such as
IntraLinks), notice thereof shall be sent to each intended recipient at its
e-mail address that such notice or communication is available and identifying
the website address therefor.  The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

 

SECTION 8.02.                             No Waivers.

 

No failure or delay by the Administrative Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 8.03.                             Expenses; Taxes; Indemnification.

 

(a)          Expenses. The Borrower agrees to pay on demand: (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Sole Bookrunner
and the Joint Lead Arrangers (including the reasonable fees, charges and
disbursements of counsel), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender in connection with the issuance, creation, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any Issuing Lender (including the fees, charges and disbursements of
any counsel), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Revolving Advances
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Revolving Advances or Letters of Credit.

 

(b)         Taxes. The Borrower shall pay any and all transfer taxes,
documentary taxes, recording taxes, stamp taxes, excise taxes or similar taxes
or assessments or other charges payable or determined to be payable in
connection with the execution, delivery, filing and recording of the Loan
Documents and any other documents to be delivered under the Loan Documents (but
excluding taxes imposed on the net income of any Lender), and agrees to save the
Administrative Agent, each Issuing Lender and each Lender harmless from and
against any and all liabilities with respect to or resulting from the Borrower’s
delay in paying or omission to pay such taxes.

 

47

--------------------------------------------------------------------------------


 

(c)          Indemnification; Waiver of Consequential Damages.  The Borrower
agrees to defend, indemnify, pay and hold harmless the Administrative Agent (in
its capacity as such), each Issuing Lender (in its capacity as such), each
Lender, the Sole Bookrunner and each of the Joint Lead Arrangers and their
Affiliates and their respective officers, directors, employees and agents
(collectively, the “Indemnitees”) from and against any and all losses,
obligations, penalties, actions, judgments, claims, damages, liabilities,
disbursements and expenses (including reasonable attorneys fees and expenses,
which may include the allocated cost of internal counsel, and settlement costs)
of any kind or nature whatsoever, whether direct, indirect or consequential, and
whether based on any federal, state or foreign laws, statutes, rules or
regulations, on common law or equitable cause or on contract or otherwise, which
may be imposed on, incurred by or asserted against the Indemnitees in any way
related to or arising out of this Agreement or the other Loan Documents, or the
transactions contemplated hereby or thereby (collectively, “Losses”), except any
such Losses (i) resulting from the gross negligence or willful misconduct of the
Indemnitees or (ii) resulting from a claim brought by the Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, provided that nothing in this Section 8.03(c) shall
obligate the Borrower to pay the normal expenses of the Administrative Agent in
the administration of this Agreement in the absence of pending or threatened
litigation or other proceedings or the claims or threatened claims of others and
then only to the extent arising therefrom.

 

To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Revolving Advance or Letter of Credit or the use of the proceeds thereof.  No
Indemnitee referred to in this Section 8.03(c) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee.

 

(d)         Breakage.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
reasonably incurred by it as a result of: (a) any continuation, conversion,
payment or prepayment of any Eurodollar Rate Revolving Advance on a day other
than the last day of the Interest Period for such Eurodollar Rate Revolving
Advance (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or (b) any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Eurodollar Rate Revolving Advance on the date or in the amount notified by
the Borrower; in each case, including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Eurodollar
Rate Revolving Advance or from fees payable to terminate the deposits from which
such funds were obtained but excluding any loss of anticipated profits.  The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

 

(e)          Survival.  The obligations of the Borrower under this Section 8.03
shall survive the termination of this Agreement, the termination of the
Aggregate Commitments hereunder and payment of the Obligations.

 

SECTION 8.04.                             Sharing of Set-Offs.  Each Lender
agrees that if it shall, by exercising any right of set-off or counterclaim or
otherwise, receive payment of a proportion of the

 

48

--------------------------------------------------------------------------------


 

aggregate amount of principal and interest due with respect to any Obligations
owing to such Lender which is greater than the proportion received by any other
Lender in respect of the aggregate amount of principal and interest due with
respect to Obligations owing to such other Lender, the Lender receiving such
proportionately greater payment shall purchase such participations in the LC
Exposure of the other Lenders or Revolving Advances of the other Lenders, and
such other adjustments shall be made, as may be required so that all such
payments of principal and interest with respect to the LC Exposure of the
Lenders or Revolving Advances of the Lenders shall be shared by the Lenders pro
rata; provided that nothing in this Section 8.04 shall impair the right of any
Lender to exercise any right of set-off or counterclaim it may have and to apply
the amount subject to such exercise to the payment of indebtedness of the
Borrower other than its LC Exposure or other Obligations owing to such Lender.
The Borrower agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of any participation in any Revolving Advances
or a participation in any LC Exposure, whether or not acquired pursuant to the
foregoing arrangements, may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a set-off to which this
Section 8.04 would apply, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders entitled under this Section 8.04 to share in the benefits
of any recovery on such secured claim. The Borrower hereby authorizes Bank of
America and each other Lender, in accordance with the provisions of this
Section 8.04, to so set-off and apply any and all such deposits held and other
indebtedness owing by Bank of America or such other Lender to or for the credit
or the account of the Borrower and hereby authorizes Bank of America and each
such other Lender to permit such set-off and application by Bank of America or
such other Lender; provided that any such set-off rights shall not apply to the
accounts or deposits of any of Borrower’s foreign Subsidiaries.

 

SECTION 8.05.                             Amendments and Waivers.  Any provision
of this Agreement or any other Loan Document may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by the Borrower
and the Required Lenders (and, if the rights or duties of the Administrative
Agent or any Issuing Lender are affected thereby, by the Administrative Agent or
each affected Issuing Lender, as the case may be); provided that no such
amendment, waiver or modification shall: (i) extend or increase any Commitment
of any Lender or subject any Lender to any additional obligation without the
written consent of such Lender, (ii) reduce the principal of or rate or amount
of interest on any Revolving Advance or any LC Disbursement or any fees without
the written consent of each Lender directly affected thereby, (iii) postpone any
date fixed by this Agreement or any other Loan Document for any payment of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby, (iv) extend the terms of any Letter of Credit
(other than as set forth below) without the written consent of each Lender
directly affected thereby, (v) amend this Section 8.05 without the written
consent of each Lender, (vi) change Section 2.14(c), Section 2.14(d) or
Section 8.04 or any other provision of this Agreement in a manner that would
alter the pro rata sharing or disbursement of payments required thereby without
the written consent of each Lender, or (vii) change the percentage of the
Commitments or the number of Lenders which shall be required for the Lenders or
any of them to take any action under this Section 8.05 or any other provision of
this Agreement without the written consent of each Lender; provided further,
that each of the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding the
foregoing, so long as no Default or Event of Default has occurred and is
continuing, (a) the Expiration Date of any Letter of Credit may be extended with
the consent of the applicable Issuing Lender and the Borrower to a date not
later than the seventh Business Day prior to the Maturity Date, and (b) any
Letter of Credit may be amended in any other manner with the consent of the
applicable Issuing Lender and the Borrower so long as such Letter of Credit, as
so amended, complies with Section 2.07 of this Agreement.

 

49

--------------------------------------------------------------------------------


 

SECTION 8.06.                             Successors and Assigns.

 

(a)          Binding Agreement.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights under this Agreement without the consent of each
Lender.

 

(b)         Successors and Assigns.  (i)  Each Lender may assign to one or more
banks or other entities all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitments and the Revolving Advances and LC Exposure held by it); provided,
however, that (A) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement, (B) the
aggregate amount of the Commitments, Revolving Advances and LC Exposure of the
assigning Lender being assigned pursuant to each such assignment shall (1) not
be less than $5,000,000 and shall be an integral multiple of $1,000,000 or
(2) be the remaining amount of such Lender’s Commitments, Revolving Advances and
LC Exposure, (C) each such assignment and proposed assignee is subject to the
prior written consent of the Administrative Agent, the Issuing Lenders and, so
long as no Default has occurred and is continuing, the Borrower (which consents
shall not be unreasonably withheld); provided, however, that the consent of the
Administrative Agent,  and the Borrower shall not be required with respect to
any such assignment by any Lender to (x) an Affiliate of such Lender, (y) an
Approved Fund or (z) another Lender, (D) no such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (E) no such
assignment shall be made to a natural person, (F) no such assignment may be made
to a competitor of the Borrower and (G) the assigning Lender shall pay or cause
to be paid to the Administrative Agent a processing and recordation fee of
$3,500 (except in the case of an assignment to an Affiliate of the assigning
Lender). For each assignment, the parties to such assignment shall execute and
deliver to the Administrative Agent for its acceptance and recording an
Assignment and Assumption Agreement, together with such forms, certificates or
other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee under such Assignment and Assumption
Agreement may be required to deliver pursuant to Section 2.16.  Upon the
execution, delivery, acceptance and recording by the Administrative Agent, from
and after the effective date specified in any Assignment and Assumption
Agreement, the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Assumption Agreement, the assignor Lender
thereunder shall be released from its obligations under the Loan Documents. From
and after the effective date of any such assignment (1) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such assignment, have (in addition to any
such rights and obligations theretofore held by it) the rights and obligations
of a Lender hereunder, shall have Commitments equal to the Commitments assigned
to it (in addition to any Commitments theretofore held by it), and shall have LC
Exposure and Revolving Advances equal to the LC Exposure and Revolving Advances
assigned to it (in addition to any LC Exposure and Revolving Advances
theretofore held by it) and (2) the assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
assignment, relinquish its rights (other than any rights which survive the
termination of this Agreement under Section 8.03) and be released from its
obligations under this Agreement (and, in the case of an assignment covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto).  From time to
time, at the request of any Lender, the Administrative Agent shall notify the
Lenders of the current Commitments of all Lenders.

 

(c)          Sub-Participations.  Subject to Section 8.06(d), a Lender may at
any time grant sub-participations to one or more banks or other entities in or
to all or any part of its rights and obligations under this Agreement, and to
the extent of any such sub-participation (unless otherwise stated therein and
except as provided below) the purchaser of such sub-participation shall, to the
fullest extent permitted by law, have the same rights and benefits hereunder as
it would have if it were such Lender hereunder;

 

50

--------------------------------------------------------------------------------


 

provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the Issuing Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which any
Lender may grant such a participating interest shall provide that such Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrower hereunder, including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such sub-participation agreement may provide that such Lender will not
agree to any modification, amendment or waiver of this Agreement described in
clause (i), (ii), (iii) or (iv) of Section 8.05 without the consent of the
participant. Each Lender agrees to notify the Borrower and the Administrative
Agent of the amount of each such sub-participation and the identity of each such
sub-participant.

 

(d)         Lender Treated as Owner.  The Administrative Agent, the Issuing
Lenders and the Borrower may, for all purposes of this Agreement, treat any
Lender as the owner and holder of LC Exposure and Revolving Advances until
written notice of assignment shall have been received by them.

 

(e)          No Right to Greater Payment.  No assignee, participant or other
transferee of any Lender’s rights shall be entitled to receive any greater
payment under Section 2.17 than such Lender would have been entitled to receive
with respect to the rights transferred, unless such transfer is made (i) with
the Borrower’s prior written consent (which consent shall not be unreasonably
withheld) or by reason of the provisions of this Agreement requiring such Lender
to designate a different Lending Office under certain circumstances, or (ii) at
a time when the circumstances giving rise to such greater payment did not exist.

 

(f)            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

(g)         Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Revolving Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 8.07.                              Collateral.

 

Each of the Lenders represents to the Administrative Agent and each of the other
Lenders that it in good faith is not relying upon any “margin stock” (as defined
in Regulation U) as collateral in the extension or maintenance of the credit
provided for in this Agreement.

 

SECTION 8.08.                             Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

51

--------------------------------------------------------------------------------


 

SECTION 8.09.                             Counterparts; Effectiveness.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 8.10.                             Confidentiality.

 

In accordance with normal procedures regarding proprietary information supplied
by customers, each of the Lenders agrees to keep confidential information
relating to the Borrower or any Subsidiary received pursuant to or in connection
with this Agreement and the transactions contemplated hereby (the
“Information”), provided that nothing herein shall be construed to prevent the
Administrative Agent, any Issuing Lender or any Lender from disclosing such
Information (i) upon the order of any court or administrative agency, (ii) upon
the request or demand of any regulatory agency or authority having jurisdiction
over the Administrative Agent, such Issuing Lender or such Lender or any of
their respective Affiliates, (iii) which has been publicly disclosed (other than
as a result of a breach of this Section), (iv) which has been lawfully obtained
on a nonconfidential basis by the Administrative Agent, any Issuing Lender or
any of the Lenders from a Person other than the Borrower, any Subsidiary, the
Administrative Agent, any Issuing Lender or any other Lender, (v) to any
participant in or assignee of, or prospective participant in or assignee of, all
or any part of the rights and obligations of the Administrative Agent, such
Issuing Lender or such Lender under this Agreement or to any actual or
prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Borrower, any Subsidiary, and the
Obligations (provided that such participant, assignee or counterparty, or
prospective participant, assignee or counterparty agrees to comply with the
confidentiality requirements set forth in this Section 8.10), (vi) to the
Administrative Agent’s, such Issuing Lender’s or such Lender’s independent
auditors or outside legal counsel, (vii) to its Affiliates (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (viii) to any other party to this Agreement or (ix) to the extent
required in connection with any litigation relating to this Agreement to which
the Administrative Agent, such Issuing Lender or such Lender is a party (and the
Administrative Agent, such Issuing Lender or such Lender shall use its
commercially reasonable efforts to give prior notice of any such disclosure
under this clause (ix) to the extent permitted by applicable law).

 

Each of the Administrative Agent, the Lenders and the Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including Federal and state securities laws.

 

SECTION 8.11.                             Captions.

 

All Section headings are inserted for convenience of reference only and shall
not be used in any way to modify, limit, construe or otherwise affect this
Agreement.

 

SECTION 8.12.                             Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions

 

52

--------------------------------------------------------------------------------


 

the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

SECTION 8.13.                             Integration.

 

All exhibits to a Loan Document shall be deemed to be a part thereof.  The Loan
Documents embody the entire agreement and understanding among the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders with respect to the
subject matter thereof and supersede all prior agreements and understandings
among the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter thereof.

 

SECTION 8.14.                             Consent To Jurisdiction; Waiver Of
Venue.

 

(a)          THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(b)         THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (a) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

SECTION 8.15.                             Service of Process.

 

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 8.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

53

--------------------------------------------------------------------------------

 

SECTION 8.16.    No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Sole Bookrunner and the Joint Lead Arrangers, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent, the Sole Bookrunner and each Joint Lead
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Administrative Agent, the Sole Bookrunner nor any Joint Lead Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent, the Sole Bookrunner or any Joint Lead Arranger has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and none of the Administrative Agent, the Sole Bookrunner nor any Joint
Lead Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Sole Bookrunner and the Joint Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Sole Bookrunner nor any Joint Lead
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent,
the Sole Bookrunner and the Joint Lead Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Sole Bookrunner and the Joint Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.

 

SECTION 8.17.    WAIVER OF TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

54

--------------------------------------------------------------------------------


 

SECTION 8.18.    Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Revolving Advances or, if it exceeds such unpaid principal,
refunded to the Borrower.  In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

SECTION 8.19.    Judgment Currency.

 

(a)        If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency under
this Agreement or any other Loan Document, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
will be that at which in accordance with normal banking procedures the
Administrative Agent could purchase Dollars with such other currency in the City
of San Francisco at 10:00 a.m. (San Francisco time) on the Business Day
preceding that on which final judgment is given.

 

(b)        The Borrower’s obligations hereunder shall be required to be
satisfied in Dollars.  The obligation of the Borrower in respect of any sum due
from it to any Credit Party hereunder will, notwithstanding any judgment in a
currency other than Dollars, be discharged only to the extent the recipient
thereof may in accordance with normal banking procedures purchase Dollars (after
subtracting all expenses incurred in converting such currency to Dollars) with
such other currency on the Business Day immediately following such receipt; if
the Dollars so purchased are less than the sum originally due to the recipient
in Dollars, the Borrower agrees, as a separate obligation and notwithstanding
any judgment, to indemnify the recipient against such loss, and, if the Dollars
so purchased exceed the sum originally due to the recipient in Dollars, the
recipient agrees to remit to the Borrower such excess (after subtracting all
expenses incurred in converting such currency to Dollars).

 

(c)        The agreements in this Section 8.19 shall survive payment of any such
judgment.

 

SECTION 8.20.    USA Patriot Act.  Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower and each Subsidiary, which
information includes the name and address of the Borrower and each Subsidiary
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower and each Subsidiary in accordance with
the Patriot Act.  The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by requirements of
law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.

 

[signature pages follow]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

FLUOR CORPORATION,

 

as the Borrower

 

 

 

 

 

By:

/s/ Joanna Oliva

 

 

Joanna Oliva

 

 

Vice President and Treasurer

 

 

 

 

 

 

Address:

 

 

 

 

 

6700 Las Colinas Boulevard

 

Irving, Texas 75039

 

Attention: Vice President and Treasurer

 

Telecopier: (469) 398-7285

 

Electronic Mail: Joanna.Oliva@fluor.com

 

Website Address: www.fluor.com

 

Signature Page to

Revolving Loan And Financial Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent,
an Issuing Lender, and as a Lender

 

 

 

By:

/s/ Bridgett J. Manduk

 

 

Name: Bridgett J. Manduk

 

 

Title: Assistant Vice President

 

 

 

By:

/s/ Mathew Griesbach

 

 

Name: Mathew J. Griesbach

 

 

Title: Vice President

 

 

 

Lending Office:

 

333 South Hope Street, 24th Floor

 

CA9-193-24-05

 

Los Angeles, CA 90071

 

 

 

Addresses for Notices to Bank of America as Administrative Agent (for all
purposes other than requesting, converting or continuing Revolving Borrowings):

 

 

 

Bank of America

 

Mail Code: CA5-701-05-19

 

1455 Market Street

 

San Francisco, CA 94103-1399

 

 

 

Bridgett J. Manduk

 

AVP; Agency Management Officer II

 

Agency Management — San Francisco

 

Phone: (415) 436 1097

 

Telecopier: (415) 503 5011

 

E-mail: bridgett.manduk@baml.com

 

 

 

With copies to:

 

 

 

Mathew J. Griesbach

 

333 South Hope Street, 24th Floor

 

CA9-193-24-05

 

Los Angeles, CA 90071

 

Telephone: 213-621-8737

 

Telecopier: 415-343-0981

 

mathew.j.griesbach@baml.com

 

Signature Page to

Revolving Loan And Financial Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

Addresses for Notices to Bank of America as Administrative Agent (in connection
with Revolving Borrowings):

 

 

 

Hussin T. Baig

 

2001 Clayton Road

 

CA4-702-02-25

 

Concord, CA 94520

 

Telephone: 925-675-7659

 

Telecopier: 888-264-0966

 

E-mail: hussin.baig@baml.com

 

 

 

With copies to:

 

 

 

Bridgett J. Manduk

 

Mail Code: CA5-701-05-19

 

1455 Market Street

 

San Francisco, CA 94103-1399

 

AVP; Agency Management Officer II

 

Agency Management — San Francisco

 

Phone: (415) 436 1097

 

Telecopier: (415) 503 5011

 

E-mail: bridgett.manduk@baml.com

 

 

 

Addresses for Notices to Bank of America as an Issuing Lender and for Other
Notices relating to Letters of Credit:

 

 

 

Anamaria H. Matias

 

1000 W Temple St.

 

CA9-705-07-05

 

Los Angeles, CA 90012

 

Telephone: 213.481.7838

 

Telecopier: 213.457.8841

 

Signature Page to

Revolving Loan And Financial Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as an Issuing Lender

 

 

 

By

/s/ Pierre Nicholas Rogers

 

Name: Pierre Nicholas Rogers

 

Title: Managing Director

 

 

 

By:

/s/ Jamie Dillon

 

Name: Jamie Dillon

 

Title: Managing Director

 

 

 

Addresses for Notices to BNP Paribas as an Issuing Lender and for Other Notices
relating to Letters of Credit:

 

 

 

BNP Paribas

 

787 Seventh Avenue

 

New York, NY 10019

 

 

 

Attention: Nicholas Rogers

 

Telecopier: (212) 841-3830

 

Electronic Mail: nicholas.rogers@americas.bnpparibas.com

 

 

 

Attention: Jamie Dillon

 

Telecopier: (415) 291-0563

 

Electronic Mail: jamie.dillon@americas.bnpparibas.com

 

 

 

Attention: Joseph Mack

 

Telecopier: (415) 291-0563

 

Electronic Mail: joseph.mack@americas.bnpparibas.com

 

 

 

Attention: Deborah Scholl

 

Telecopier: (312) 977-2234

 

Electronic Mail: deborah.scholl@americas.bnpparibas.com

 

Signature Page to

Revolving Loan And Financial Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

With copies to:

 

BNP Paribas

 

787 Seventh Avenue

 

New York, New York 10019

 

 

 

Attention: Terri Knuth

 

Electronic Mail: terri.knuth@americas.bnpparibas.com

 

 

 

BNP Paribas

 

525 Washington Boulevard

 

Jersey City, New Jersey  07310

 

 

 

Attention:  Jennifer Ng

 

Telecopier: (201) 850-4019

 

Electronic Mail: jennifer.ng@americas.bnpparibas.com

 

 

 

Attention:  Anthony Narciso

 

Telecopier: (201) 850-4019

 

Electronic Mail:
anthony.narciso@americas.bnpparibas.comLending

 

 

 

Attention: Maria Albuquerque

 

Telecopier: (201) 850-4021

 

Electronic Mail: maria.albuquerque@americas.bnpparibas.com

 

 

 

Attention: Maritza Leung

 

Telecopier: (201) 850-4021

 

Electronic Mail: maritza.leung@americas.bnpparibas.com

 

--------------------------------------------------------------------------------


 

 

BANCO SANTANDER, S.A., NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Ben Louie

 

Name: Ben Louie

 

 

Title: Vice President

 

 

 

By:

/s/ Harry Moreno

 

Name: Harry Moreno

 

 

Title: Senior Vice President

 

 

 

Address for Notices:

 

 

 

45 EAST 53rd Street,

 

New York, NY

 

10022

 

Attention: TECF Department

 

Telefax: (212) 350-3691

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A.

 

as a Lender

 

 

 

By:

/s/ James M. Buchanan

 

Name: James M. Buchanan

 

Title: Vice President

 

 

 

Address for Notices:

 

 

 

Citi Loan Operations

 

1615 Brett Road, Bld III, New Castle, DE 19720

 

Attention: Anthony Severino

 

Telecopier: (212) 994-0847

 

Electronic Mail: GLOriginationOps@citi.com

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK,

 

as a Lender

 

 

 

By:

/s/ David Cagle

 

Name:

David Cagle

 

Title:

Managing Director

 

 

 

By:

/s/ Brian Myers

 

Name:

Brian Myers

 

Title:

Managing Director

 

 

 

Address for Notices:

 

 

 

Credit Agricole Corporate and Investment Bank

 

1301 Avenue of the Americas, New York, NY

 

10019-6022

 

Attention: Tony Mau

 

Telecopier: (917) 849-5439

 

Electronic Mail: tony.mau@ca-cib.com

 

--------------------------------------------------------------------------------

 

 

ING Bank N.V., Dublin Branch,

 

as a Lender

 

 

 

By:

/s/ Maurice Kenny

 

Name: Maurice Kenny

 

 

Title: Director

 

 

 

By

/s/ Sean Hassett

 

Name: Sean Hassett

 

 

Title: Director

 

 

 

Addresses for Notices:

 

 

 

ING Bank N.V., Block 4, Dundrum Town Centre,

 

Sandyford Road, Dundrum, Dublin 16, Ireland

 

Attention:Alan Maher/Robbie McNab

 

Telecopier: (+353) 1 638 4060

 

Electronic Mail:

 alan.maher@ie.ing.com

 

 

robert.mcnab@ie.ing.com

 

--------------------------------------------------------------------------------


 

 

Intesa Sanpaolo S.p.A.

 

as a Lender

 

 

 

By:

/s/ Sergio Maggioni

 

Name: Sergio Maggioni

 

 

Title: FVP and Head of Business

 

 

 

By:

/s/ Glen Binder

 

Name: Glen Binder

 

 

Title: Vice President

 

 

 

Address for Notices:

 

 

 

Intesa Sanpaolo SpA

 

One William Street

 

New York, N.Y. 10004

 

Attention: Glen Binder

 

Telecopier: 212 607 3722

 

Electronic Mail: gbinder@intesasanpaolo.us

 

--------------------------------------------------------------------------------


 

 

LLOYDS TSB BANK PLC

 

as a Lender

 

 

 

By:

/s/ Russell Protti

 

Name: Russell Protti

 

 

Title: Senior Vice President

 

 

 

Address for Notices:

 

 

 

1095 Avenue of Americas, 34th Floor

 

New York, NY 10065

 

Attention: Jonathan Eng

 

Telecopier: (212) 682-5720

 

Electronic Mail: Jonathan.Eng@us.lloydsbanking.com

 

--------------------------------------------------------------------------------


 

 

The Bank of Nova Scotia,

 

as a Lender

 

 

 

By:

/s/ Teresa Wu

 

Name: Teresa Wu

 

 

Title: Director

 

 

 

Address for Notices:

 

 

 

580 California St., Suite 2100

 

San Francisco, CA 94104

 

Attention: Teresa Wu

 

Telecopier: (415) 397-0791

 

Electronic Mail: Teresa_Wu@scotiacapital.com

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

 

as a Lender

 

 

 

By:

/s/ D. Barnell

 

Name: D. Barnell

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A.

 

as a Lender

 

 

 

By:

/s/ Vanessa Sheh Meyer

 

Name: Vanessa Sheh Meyer

 

 

Title: Managing Director

 

 

 

Address for Notices:

 

 

 

333 Grand Avenue 12th Floor

 

Los Angeles, CA 90071

 

Attention: Venessa Meyer

 

Telecopier: (213) 253-7302

 

Electronic Mail: meyerv@wellsfargo.com

 

--------------------------------------------------------------------------------


 

 

Australia and New Zealand Banking Group Limited,

 

as a Lender

 

 

 

By:

/s/ John W. Wade

 

Name:

John W. Wade

 

Title:

Deputy General Manager

 

 

Head of Operations and Infrastructure

 

 

 

Address for Notices:

 

 

 

277 Park Avenue, 31st Floor

 

New York, NY 10172

 

 

 

Attention: Tessie Amante/Angela Yin

 

Telecopier: (212) 536-9265

 

Electronic Mail: LoanAdminNYC1177AA2@anz.com

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC

 

as a Lender

 

 

 

By:

/s/ John Davey

 

Name: John Davey

 

 

Title: Director

 

 

 

Address for Notices:

 

 

 

MNC

 

1 Churchill Place

 

London E14 SHP

 

Attention: John Davey

 

Telecopier: (44) 207 116 7651

 

Electronic Mail: john.davey@barclays.com

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as a Lender

 

 

 

By:

/s/ Aized A. Rabbani

 

Name:

Aized A. Rabbani

 

Title:

Vice President

 

 

 

Address for Notices:

 

 

 

383 Madison Ave., 24th Floor

 

New York, NY 10179

 

Attention: Aized Rabbani

 

Telecopier: (212) 270-5100

 

Electronic Mail: aized.a.rabbani@jpmorgan.com

 

--------------------------------------------------------------------------------


 

 

Standard Chartered Bank, as a Lender

 

 

 

By:

/s/ Richard Van de Berghe

 

Name: Richard Van de Berghe

 

Title:   Director

 

 

 

 

By:

/s/ Robert K. Reddington

 

Name: Robert K. Reddington

 

Title: Credit Documentation Manager

 

Credit Documentation Unit, WB Legal-Americas

 

 

 

Address for Notices:

 

 

 

Standard Chartered Bank

 

One Madison Avenue, 3rd Floor

 

New York, NY 10010

 

Attention: Richard VandeBerghe

 

Electronic Mail: Richard.VandeBerghe@sc.com

 

--------------------------------------------------------------------------------

Schedule 1.01(a)

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable Percentage

 

 

 

 

 

 

 

BNP Paribas

 

$

86,000,000

 

10.75

%

Bank of America, N.A.

 

$

86,000,000

 

10.75

%

Banco Santander S.A., New York Branch

 

$

52,000,000

 

6.50

%

Citibank, N.A.

 

$

52,000,000

 

6.50

%

Credit Agricole

 

$

52,000,000

 

6.50

%

ING Bank N.V., Dublin Branch

 

$

52,000,000

 

6.50

%

Intesa Sanpaolo S.p.A.

 

$

52,000,000

 

6.50

%

Lloyds TSB

 

$

52,000,000

 

6.50

%

The Bank of Nova Scotia

 

$

52,000,000

 

6.50

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

52,000,000

 

6.50

%

Wells Fargo Bank, N.A.

 

$

52,000,000

 

6.50

%

Australia and New Zealand Banking Group Limited

 

$

40,000,000

 

5.00

%

Barclays Bank PLC

 

$

40,000,000

 

5.00

%

JPMorgan Chase Bank, N.A.

 

$

40,000,000

 

5.00

%

Standard Chartered Bank

 

$

40,000,000

 

5.00

%

Totals

 

$

800,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

EXISTING LETTERS OF CREDIT

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 5.08

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OPINION OF
COUNSEL FOR THE BORROWER

 

December 14, 2010

 

To the Lenders, the Administrative Agent
and the Issuing Lenders

Referred to Below

 

I have acted as counsel for Fluor Corporation, a publicly traded Delaware
corporation (the “Borrower”), in connection with the credit agreement (the
“Credit Agreement”) dated as of December 14, 2010 among the Borrower, the
lenders party thereto from time to time, Bank of America, N.A., as
Administrative Agent and an Issuing Lender and BNP Paribas, as an Issuing
Lender. This opinion is delivered pursuant to Section 3.01(b) of the Credit
Agreement.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.  In such examination, except as applied to the Borrower with respect to
the Credit Agreement, I have assumed the genuineness of all signatures, the
legal capacity of natural persons, the authenticity of all documents submitted
to me as originals, the conformity to original documents of all documents
submitted to me as certified, conformed or photostatic copies and the
authenticity of such latter documents.  As used herein, “to my knowledge” and
“of which I am aware” means the conscious awareness of facts or other
information by me without independent investigation.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.             The Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

 

2.             The execution, delivery and performance by the Borrower of the
Credit Agreement are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official, and do not
contravene or constitute a default under any provision of applicable law or
regulation, or of the restated certificate of incorporation or by-laws of the
Borrower, or, to my knowledge after due inquiry, of any material agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower, or result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries.

 

3.             The Credit Agreement has been duly executed and delivered on
behalf of the Borrower and, assuming the due execution and delivery by the other
parties thereto, constitutes the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with its terms, except
that enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws, or by equitable principles relating to or limiting
the rights of creditors generally.

 

4.             There is no action, suit or proceeding pending against, or to my
knowledge threatened against or affecting, the Borrower or any of its
Subsidiaries before any court or arbitrator, or any governmental body, agency or
official, which could reasonably be expected to have a material adverse effect
on the business, consolidated financial position or consolidated results of
operations of the

 

A-1

--------------------------------------------------------------------------------


 

Borrower and its Consolidated Subsidiaries, taken as in whole, and the
Borrower’s ability to perform its obligations under the Loan Documents at any
time up to and including the Maturity Date, or which in any manner draws into
question the legality, validity or enforceability of the Credit Agreement.

 

5.             Each of the Borrower’s Material Subsidiaries is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

 

6.             The Borrower is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

 

My opinion in paragraph 3 above as to the enforceability of the Credit Agreement
is subject to:

 

(a)           public policy considerations, statutes or court decisions that may
limit the rights of a party to obtain indemnification against its own
negligence, willful misconduct or unlawful conduct; and

 

(b)           the unenforceability under some circumstances of broadly and
vaguely stated waivers or waivers of rights granted by law where the waivers are
against public policy or prohibited by law.

 

I express no opinion with respect to your ability to collect attorneys’ fees and
costs in an action involving the Credit Agreement if you are not the prevailing
party in that action.  I express no opinion as to any provision in the Credit
Agreement requiring written amendments and waivers insofar as it suggests that
oral or other modifications, amendments or waivers could not be effectively
agreed upon by the parties or that the doctrine of promissory estoppel might not
apply.  Finally, I express no opinion as to the effect of non-compliance by you
with any state or federal laws or regulation applicable to the transactions
contemplated by the Credit Agreement because of the nature of your business.

 

The opinions expressed above are limited to the matters governed by the laws of
the United States of America, the State of New York and the General Corporation
Law of the State of Delaware, in each case as they exist as of the date hereof,
and I express no opinion as to the laws of any other jurisdiction. For the
purposes of paragraph 3 hereof, I have assumed that the laws of the State of New
York, which is the governing law of the Credit Agreement, are the same as the
laws of the State of California.

 

This opinion may not be relied upon by any other party nor may copies be
delivered or furnished to any other party nor may all or portions of this
opinion be quoted, circulated or referred to in any other document without the
Borrower’s written consent, except that this opinion may be (i) disclosed to
(x) regulatory agencies or authorities having jurisdiction over you that request
or require such disclosure, and (y) any participant in or assignee of, or
prospective participant in or assignee of, all or any part of your rights or
obligations under the Credit Agreement, and (ii) relied upon by assignees and
participants in the Revolving Advances, LC Exposure or Commitments and by any
successor Administrative Agent, in each case as though such assignees or
participants or successor Administrative Agent had been an addressee of this
opinion on the date hereof. I do not undertake to advise you of any changes in
the opinion expressed herein resulting from matters that might come or be
brought to my attention after the Closing Date.

 

Very truly yours,

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
identified below (including, without limitation, the Letters of Credit included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

B-1

--------------------------------------------------------------------------------


 

3.             Borrower:               Fluor Corporation

 

4.             Administrative Agent:  Bank of America, N.A. as the
administrative agent under the Credit Agreement

 

5.             Credit Agreement:  Credit Agreement, dated as of December 14,
2010, among Fluor Corporation, the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent and an Issuing Lender and BNP Paribas,
as an Issuing Lender.

 

6.             Assigned Interest:

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitments
for all Lenders(7)

 

Amount of
Commitments
Assigned

 

Percentage
Assigned of
Commitments(8)

 

CUSIP 
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.          Trade Date:                                               ](9)

 

Effective Date:                                     , 201  [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate

(7)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitments of
all Lenders thereunder.

(9)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-2

--------------------------------------------------------------------------------


 

[Consented to and](10) Accepted:

 

BANK OF AMERICA, N.A., as

 

  Administrative Agent and an Issuing Lender

 

 

 

By:

 

 

 

Title:

 

 

 

BNP PARIBAS, as

 

  an Issuing Lender

 

 

 

By:

 

 

 

Title:

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

B-3

--------------------------------------------------------------------------------


 

[Consented to:](11)

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lenders) is required by the terms of the Credit Agreement.

 

B-4

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

FLUOR CORPORATION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 8.06(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 8.06(b) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the

 

B-5

--------------------------------------------------------------------------------


 

Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.  In the event of any inconsistency
between this Assignment and Assumption and the Credit Agreement, the provisions
of the Credit Agreement shall govern.

 

B-6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSISTANT SECRETARY’S CERTIFICATE

 

The undersigned, the Assistant Secretary of Fluor Corporation, a Delaware
corporation (the “Borrower”), hereby certifies pursuant to
Section 3.01(a)(ii) of the Credit Agreement (the “Agreement”; capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms as set forth in the Agreement), dated as of December 14, 2010, among
the Borrower, the Lenders thereunder, Bank of America, N.A., in its capacity as
Administrative Agent and an Issuing Lender and BNP Paribas, in its capacity as
an Issuing Lender, that I am the duly appointed Secretary of the Borrower, and
further certify as follows:

 

1.             Annexed hereto as Annex A is a true, complete and correct copy of
all resolutions of the Board of Directors of the Borrower, relating to the
Agreement and the transactions contemplated thereby, all of which resolutions
are in full force and effect on the date hereof.

 

2.             Annexed hereto as Annexes B and C, respectively, are true,
complete and correct copies of the certificate of incorporation and the by-laws
of the Borrower, including, without limitation, all amendments thereof to the
date hereof, which certificate of incorporation and by-laws are presently in
effect on and as of the date hereof.

 

3.             The following persons are duly elected or appointed, as the case
may be, and qualified officers of the Borrower holding the offices indicated
opposite their respective names, and the signatures appearing opposite their
respective names and offices are the genuine signatures of such persons:

 

Name

 

Title

 

Signature

 

 

 

 

 

J.M. Olivia

 

Vice President and Treasurer

 

 

 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand this        day of
December 2010.

 

 

 

 

Eric P. Helm

 

Assistant Secretary

 

I, J.M. Oliva, hereby certify that I am the duly elected or appointed, as the
case may be, and qualified Vice President and Treasurer of the Borrower, as of
the date hereof.

 

 

 

 

J.M. Oliva

 

Vice President and Treasurer

 

 

C-2

--------------------------------------------------------------------------------


 

ANNEX A

 

TO

 

ASSISTANT SECRETARY’S CERTIFICATE

 

RESOLUTIONS

 

--------------------------------------------------------------------------------


 

ANNEX B

 

TO

 

ASSISTANT SECRETARY’S CERTIFICATE

 

CERTIFICATE OF INCORPORATION

 

--------------------------------------------------------------------------------


 

ANNEX C

 

TO

 

ASSISTANT SECRETARY’S CERTIFICATE

 

BYLAWS

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF NOTICE OF REVOLVING BORROWING

 

[Date]

 

BANK OF AMERICA, N.A. as Administrative Agent

for the Lenders party

to the Credit Agreement

referred to below

 

Attention: Hussin T. Baig

Bank of America

2001 Clayton Road

CA4-702-02-25

Concord, CA 94520

Telephone: 925-675-7659

Telecopier: 888-264-0966

E-mail: hussin.baig@baml.com

 

FLUOR CORPORATION

 

Ladies and Gentlemen:

 

The undersigned, Fluor Corporation, refers to the Credit Agreement, dated as of
December 14, 2010 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
party thereto, Bank of America, N.A., as Administrative Agent and an Issuing
Lender and BNP Paribas, as an Issuing Lender, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Borrowing under the Credit Agreement,
and in that connection sets forth below the information relating to such
Revolving Borrowing (the “Proposed Revolving Borrowing”):

 

(a)           The Business Day of the Proposed Revolving Borrowing is
                  , 201  .

 

(b)           The Revolving Advances comprising the Proposed Revolving Borrowing
are [Base Rate Revolving Advances] [Eurodollar Rate Revolving Advances].

 

(c)           The aggregate amount of the Proposed Revolving Borrowing is
$              .

 

[(d)          The initial Interest Period for each Eurodollar Rate Revolving
Advance made as part of the Proposed Revolving Borrowing is           
month[s].]

 

(e)           Funds are requested to be disbursed to the Borrower’s following
account:

 

 

 

Account No.

 

D-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Borrowing:

 

(i)            there is no injunction, writ, preliminary restraining order or
other order of any nature issued by any Governmental Authority in any respect
directly affecting the transactions provided for herein and no action or
proceeding by or before any Governmental Authority shall have been commenced and
be pending or, to the knowledge of the Borrower, threatened, seeking to prevent
or delay the transactions contemplated by the Loan Documents or challenging any
other terms and provisions hereof or thereof or seeking any damages in
connection therewith;

 

(ii)           all representations and warranties of the Borrower contained in
Article IV of the Credit Agreement (other than the representation and warranty
of the Borrower contained in Section 4.04(b) hereof) are true (except that for
purposes hereof, the representations and warranties contained in
Section 4.04(a) shall be deemed to refer to the most recent statements furnished
pursuant to Section 5.01(a));

 

(iii)          no event has occurred and is continuing, or would result from
such Proposed Revolving Borrowing or from the application of the proceeds
therefrom, that constitutes a Default;

 

(iv)          no default or event of default under any engineering, procurement,
construction or maintenance contract of the Borrower or any of its Subsidiaries
shall have occurred and be continuing which could reasonably be expected to
materially and adversely affect the ability of the Borrower to perform its
obligations under the Loan Documents; and

 

(v)           both before and immediately after giving effect to the Proposed
Revolving Borrowing, the outstanding aggregate principal amount of all Revolving
Advances plus the Dollar Equivalent of the total LC Exposure shall not exceed
the Aggregate Commitments.

 

 

 

FLUOR CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

[Date]

 

BANK OF AMERICA, N.A., as Administrative Agent

for the Lenders party

to the Credit Agreement

referred to below

 

Attention: Hussin T. Baig

Bank of America

2001 Clayton Road

CA4-702-02-25

Concord, CA 94520

Telephone: 925-675-7659

Telecopier: 888-264-0966

E-mail: hussin.baig@baml.com

 

FLUOR CORPORATION

 

Ladies and Gentlemen:

 

The undersigned, Fluor Corporation, refers to the Credit Agreement, dated as of
December 14, 2010 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
party thereto, Bank of America, N.A., as Administrative Agent and an Issuing
Lender and BNP Paribas, as an Issuing Lender, hereby gives you notice,
irrevocably, pursuant to Section 2.06 of the Credit Agreement that the
undersigned hereby requests a conversion or continuation of Revolving Advances
under the Credit Agreement, and in that connection sets forth below the
information relating to such conversion or continuation:

 

(a)                                 The Business Day of the
conversion/continuation is                   ,        20    .

 

(b)                                The aggregate amount of Revolving Advances
being converted/continued is $              .

 

(c)                                 Nature of conversion/continuation:

 

o Conversion of Base Rate Revolving Advances to Eurodollar Rate Revolving
Advances

 

o Conversion of Eurodollar Rate Revolving Advances to Base Rate Revolving
Advances

 

o Continuation of Eurodollar Rate Revolving Advances as such

 

(d)                                If Revolving Advances are being continued as
or converted to Eurodollar Rate Revolving Advances, the duration of the new
Interest Period that commences on the conversion/continuation date is           
month[s].

 

E-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that no event has occurred and is continuing,
or would result from such conversion or continuation, that constitutes a
Default.

 

 

 

FLUOR CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF REVOLVING NOTE

 

, 20  

 

FOR VALUE RECEIVED, the undersigned, FLUOR CORPORATION (the “Borrower”), hereby
promises to pay to the order of                                               
(the “Lender”), on the Maturity Date (as defined in the Credit Agreement
referred to below) the principal amount of Revolving Advances (as defined in
such Credit Agreement) due and payable by the Borrower to the Lender on the
Maturity Date under that certain Credit Agreement, dated as of December 14, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, certain Lenders party thereto,
Bank of America, N.A., as Administrative Agent and an Issuing Lender and BNP
Paribas, as an Issuing Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Advance from the date of such Revolving Advance until such principal
amount is paid in full, at such interest rates, and at such times as are
specified in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
Federal or other immediately available funds at the Administrative Agent’s
office specified in the Credit Agreement.  If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This Revolving Note (this “Note”) is one of the Revolving Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and is subject to
optional and mandatory prepayment in whole or in part and other benefits as
provided therein.  Upon the occurrence and during the continuance of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.  Revolving
Advances made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender and the Administrative Agent in the ordinary
course of business.  In the event of any conflict between the accounts and
records maintained by the Lender and the accounts and records maintained by the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Revolving Advances and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

F-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

 

 

FLUOR CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name: Joanna Oliva

 

 

Title: Vice President and Treasurer

 

Signature Page to

Revolving Note

 

--------------------------------------------------------------------------------


 

REVOLVING ADVANCES AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Interest
Type

 

Amount of
Advance
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
